v ••••-•   I
                       RECEIVED
                        GCT26 2M5              NO. 2014-004069-2
                       COURT OF APPEALS
                    SFCOND DISTRICT OF TEXAS
                    SEDEBRASPISAK, CLERK
                                                     IN THE
                                           COURT OF APPEALS
                                     TARRANT COUNTY, TEXAS



                            SUNOSKY            v.   ALLEN A. RAD LAW FIRM



                            Original Proceeding from the Court of Appeals,
                               The Honorable Vince Sprinkle, Presiding


                  The appeal is from Second District of Texas of Court of Appeals in
                cause number 2014-004069-2. The judgment was signed on September
               23, 2015. Thuy Sunosky desire to appeal to the Second Court of Appeals
                                   and, hereby, give notice of appeal.


                                 ORAL ARGUMENT REQUESTED




               Thuy Sunosky
               5932 Broadway Avenue
               Haltom City, Texas 76117
               (832)423-1344

               Pro Se Litigant
T




    CAUSE No. 2014-004069-2

    THUY SUNOSKY, APPELLANT
    IN THE JUDICIAL DISTRICT COURT
    vs.

    TARRANT COUNTY, TEXAS
    ALLEN A. RAD LAW FIRM, APPELLEE
    SECOND DISTRICT OF TEXAS



               This Notice of Appeal is filed by Thuy Sunosky, Appellant, a
    party to this proceeding who seeks to alter the trial court's decision of
    September 23, 2015.

    1. The trial court, cause number, and style of this case are shown in the
    caption above.
    2. The motion for an appeal was signed on September 23, 2015.
    3. Thuy Sunosky desires to appeal all portions of the judgment.
    4. This appeal is being taken to the Court of Appeals, Tarrant County,
    Texas.
    5. This notice of appeal is being filed by Thuy Sunosky.

    Respectfully submitted,

    Thuy Sunosky

    5932 Broadway Avenue

    Haltom City, Texas 76117

    (832)423-1344
%' - f
         RECEIVED
W           OCT 16 2015
COURT C£o§tt^fes|j|fs
SECOND DEPICT"oWeXAS
FORT WORTH



PLAINTIFF      —r-        THUY SUNOSKY

VS.


DEFENDANT      —          ALLEN A. RAD LAW FIRMS



   THUY SUNOSKY, AND NOW APPELLANT IN THE JUDICIAL
DISTRICT COURT, TARRANT COUNTY, TEXAS




RESPECTFULLY SUBMITTED,

THUY SUNOSKY -            I SUE MR. A RAD FOR $200,000

THUY'S ADDRESS


THUY'S PHONE #       832-423-1344

MRS. THUY SUNOSKY LIVES AT:
5932 BROADWAY AVENUE
HALTOM CITY, TX 76117
HER SOCIAL SECURITY NUMBER IS: 3197
HER DRIVER'S LICENSE NUMBER IS: 853
2)
                                               IN THE              COURT
                                           TARRANT COUNTY, TEXAS
                                                    JUDICIAL DISTRICT
THUY SUNOSKY
APPELLANT
V.
ALLEN A. RAD LAW FIRM
APPELLEE


     REQUEST FOR PREPARATION OF THE RECORD FOR AN
                                 APPEAL
            Thuy Sunosky, and now Appellant in the above entitled and
numbered cause, requests the Court Reporter of the Judicial District
Court, Tarrant County, Texas, to prepare a record for appeal in the above
entitled and numbered cause No. 2014-004069-2,1 sue Mr. A. Rad for
$200,000.
1. Appellant further requests that the testimony included in the record be
in question and answer form.
2. Appellant requests the court reporter to include the following portion
of the evidence and other proceedings to be included in the record:

I appeared before the Judge at Court at Law No. 2 on September 23,
2015 at 9:30 a.m. and was granted a motion for an appeal of which the
deadline date is November 2, 2015.

     1) Because Mr. ARad don't want to pay $200,000 from
        Memorandum Opinion No. 02-13-00032-CV at Court at Law No.
        2, cause No. 2014-004069-2.
     2) I still hurt in my knee and my doctor says that I need to have
        surgery now. And my back still hurt.
     3) I'm handicapped now from car accident that I was a victim of in
        2001.

     4) I have skills and business as atailor and designer of clothes.
        Now I still hurt and Social Security pays me, but if I can work I
     can make more money.
5) In 2014 I was treated by the following doctors:
      William G. Coleman, M.D. for knee surgery
      Ved Aggarwal, M.D. for back pain
      Terri Allen, M.D. took x-rays for back pain
      Richard Jensen, M.D. did MRI for back pain


6)    Dr. Joseph G. Carter, M.D. gave me a handicap card for four
     years now.

7)     On June 25, 2015,1 went to see Dr. Carter for my back and knee
     and I've lost a lot of weight b

8)     Because of the pain from the accident.

9)     I have a new doctor and new information from 2015. Dr.
     Coleman says that I need a right knee replacement surgery and
     motion for $200,000.1 go to Trinity Pain Medicine and they want
     to do a procedure on me to show me where my pain in my lower
     back is.

10) Dr. Carter shows that I've lost alot ofweight because ofthe
     pain in my right knee and lower back from not eating and sleeping
     well.

11) Dr. Carter gave me ahandicap tag for four years now.
12) Motion shows that Ishould get paid $200,000.
13) Inever signed paper before. Icashed check for $3,685.68 to
     pay Dr. Jeffrey McGowen, M.D., to give me a shot because I was
     in a lot of pain in my right knee. Mr. A Rad sent me a paper to
     sign up for Medicare on September 18, 2005, so Mr. A Rad don't
     have to pay bill and he could keep the money from both sides'
     insurance.

14) Ilose my job that I went to school for. I have skills to design
          clothes and I lose my business, tailor too from car accident in
          2001.1 can't work.
\T

       15) Ihurt for whole time. For 15 years now I still hurt and my
          court document shows I sue Mr. A Rad for $200,000, too. My
          case document is #2014-004069-2.

       16) I need go now. I need surgery soon.
       17) Isend #2) Court ofAppeals Memorandum Motion, #3) Court
           at Law No. 2 cause # 2014-004069-2, Selection of Discovery
          Level, #4), Medicare and check, #5) Dr. Coleman's records, #6),
          Dr. Carter's records, #7), copy of handicap tag, #8), Medial
           Branch Block, #9), Fashion Design circular.




     Respectfully submitted,


     Thuy Sunosk;
     5932 Broadway Avenue
     Haltom City, TX 76117
     (832)423-1344
(5)

Respectfully submitted,


Thuy Sunosky
5932 Broadway Avenue
Haltom City, TX 76117
(832)423-1344


                             SIGNATURE


                           Date:^/ifl_/20ii
                  Signature:^^ucr J^LLfiiQ
                 PrintName:7X^r Sg^/jl^^U^
         Street Address:


  City: tffrLJ^ rjty             State: - Zip Code: f£ jjf-
            Phone No.


        Email:
       L^RmENlL. Brotherton, M.D.
s^l* '^^MRcen                                                                       •   Joseph C. Milne, M.D.
                                                                                        Df% # F0081657
     '     DEA U AB2130576                                                                 •:A#BM1523112
 *'* •     Steven J. Meyers, MJ).                                                          iLLiAM G. Coleman, MJ).
           DPS » 40110956
           DEA ti BM6308058
                                             BONE & JOINT CLINIC                        DPS0MOO61416
                                                                                        DEA U BC0293465
                                             tbxai h i a i t h c * a t roar WOUTH
    •      Mark W. Wvue, MJD.                                                       G .William H. Mitchell, M.D.
           DPS # 30129234                                                               DPS flKOOl0707
           DEA # BW7619731               1651 W. ROSEDALE, SUITE 200                    DEA S AM2212481
    •      Donald Dolce, MJ).             FORT WORTH, TEXAS 76104                   •   James Brezina, M.D.
           DPS # 10198591                         817-335-4316                          DPS # N0159654
           DEA tt FD4374485                                                             DEA # FB0956358


     For                            rh^y AsisQo(rky                                 O William Lowe, M.D.
                                                                                        DPS #30095188
                                                                                        DEA ti BL1078129

    D.O.B.

    Address                                               l^Al                      Date



    H                                      fj<>4 5e^                         ~s_

IVtaY "W 5ols s         *i                      i^d              0V


iU


                                   COURT OF APPEALS
                                   SECOND DISTRICT OF TEXAS
                                         FORT WORTH "


                                      NO. 02-13-00032-CV



       THUY SUNOSKY                                                      APPELLANT

     OCT 2 6 2015                              V.


 SECa«||f
  DEBRASPISAK, CLERK
                         LAW FIRM                                          APPELLEE




               FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY




                                   MEMORANDUM OPINION




              Appellant Thuy Sunosky, pro se, appeals from the trial court's order

       dismissing her claims against Appellee Allen A. Rad Law Firm (Rad) for lack of

       jurisdiction.   Because Sunosky does not challenge the only basis for the trial

       court's order, we affirm.




              1SeeTex. R. App. P. 47.4,
      Sunosky, acting pro se, sued Rad in statutory county court based on Allen

Rad's representation of her in a previous matter relating to a car accident. She

asserted that Rad agreed to represent her in the matter but then failed to

communicate with her about the status of her case and failed to file suit until after

the limitation period had passed. She sought damages "aggregating $50,000 or

less" excluding costs and attorney's fees.       Rad filed a general denial and

asserted the affirmative defense of limitation and that Rad was not an

appropriate party to the lawsuit.

      The case was called for trial on January 10, 2013. Sunosky appeared pro

se.   Rad did not appear.     Sunosky testified along with two other witnesses.

Sunosky testified that before the car accident giving rise to the claim for which

Rad was to represent her, she had earned $2,000 a month, and in the eleven

years after the accident, she could not work.      At the conclusion of evidence,

Sunosky asked the court to award her $314,000 in damages—her lost wages for

eleven years plus interest.

       The trial court informed Sunosky that it was a court of limited jurisdiction,

that it could not award her more than $200,000, and that she needed to file her

claim in a district court.2 He then stated that it would "have to dismiss [her] case


       2See Tex. Gov't Code Ann. § 25.0003 (West Supp. 2013) (providing that a
statutory county court has jurisdiction in civil cases in which the matter in
controversy exceeds $500 but does not exceed $200,000); § 25.2221(a) (West
2004) (stating that County Court at Law No. 3 of Tarrant County is a county court
at law).
for want of jurisdiction, because [she] ha[s] pled for an amount that is outside the

amount in controversy [for] which this court is allowed to award."        After the

conclusion of the trial, the trial court signed an order of dismissal, stating that

"[a]fter considering the matter, the Court finds that this matter should be

dismissed for want of jurisdiction" and ordering that the case be dismissed

without prejudice. Sunosky now appeals.

      In the "Issues Presented" section of her brief, Sunosky sets out fourteen

numbered paragraphs that contain assertions of fact rather than legal issues.

But in her summary of her argument, she makes the following statement, which

we construe as her issue on appeal: "The Rad Law Firm put their desires ahead

of their client, by failing to represent her in a timely manner, and by allowing the

testimony of a doctor who never met nor examined her."

       In order for a trial court to decide a case, it must have the power to do so;

in other words, it must have jurisdiction over the case.3 Not every court in Texas
is authorized to try every claim. Under Texas law, statutory county courts (also

referred to as "county courts at law"), like the trial court in this case, may only

hear cases in which the amount in controversy is within a specified range.4



       3Black's Law Dictionary 927 (9th ed. 2009) (defining "jurisdiction" as "[a]
court's power to decide a case or issue a decree").

       4Tex. Gov't Code Ann. § 25.0003; see also Tejas Toyota, Inc. v. Griffin,
587 S.W.2d 775, 776 (Tex. Civ. App.—Waco 1979, writ refd n.r.e.) (stating that
"the amount in controversy is the amount of damages claimed in the pleading").


                                          3
Currently, that range is between $500 and $200,000.5 That is, the trial court in

this case did not have the power to hear the case if the amount of damages

claimed was less than $500 or if the amount of damages claimed was more than

$200,000.6

      In her petition, Sunosky stated that she'was seeking to recover not more

than $50,000. The trial court had the power to hear a case involving that amount

in damages.7 But at trial, Sunosky introduced evidence that her damages were

over $200,000, and she asked the trial court to award her more than $200,000.

The trial court concluded that because Sunosky sought to recover more than

$200,000, it did not have jurisdiction over her claim.

      Sunosky's brief alleges that Rad failed to keep her updated on her case,

failed to file her case before the limitation period had passed, and kept money

that the insurance company had paid out on her claim.          Nothing in her brief,

however, addresses whether the trial court had jurisdiction over her claims, which

was the sole ground on which the trial courtordered the dismissal of her claims.8
Although we are mindful of the difficulty that pro se litigants face, we may not


      5Tex. Gov't Code Ann. § 25.0003.

      6td

      7See id.

      8See Tex. R. App. P. 44.1; Britton v. Tex. Dep't of Criminal Justice, 95
S.W.3d 676, 682 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (affirming the trial
court's grant of a plea to the jurisdiction because the appellant failed to challenge
on appeal all of the grounds that were included in the plea).
make Sunosky's arguments for her.9 Accordingly, we overrule Sunosky's sole
issue on appeal.

      Having overruled Sunosky's sole issue on appeal, we affirm the trial court's

order of dismissal.




                                                  /s/ Lee Ann Dauphinot
                                                  LEEANNDAUPHINOT
                                                  JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

GABRIEL, J., concurs without opinion.

DELIVERED: March 20, 2014




      9Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 677-78 (Tex. App—Dallas
2004, pet. denied), cert, denied, 543 U.S. 1076, 125 S. Ct. 928 (2005).
// o
                                                                                                                                                                         .>-•#•.
                                                               .-Li'-AiiGM rufi CIS A3 LED ,-H=SCM iDENTIHCATSON
                                                               ;CA = D AMD ,• CR CiSASLH- P£=SON LICENSE PLATE

                          iSFCRTATiCN CCDE.                         .C'V!l ==THAT "ALSSr ONG !NFORMA7:GM CM ANY REQUIRED STATEMENT OR APPLICATION '3 -
                          :.C-DE'3r.EE FELONY.

           Blue placards may be issued for disabilities (permanent or temporary) In which the person cannot walk                              THIS 3LOCX FOR TAX ASS55SCR-
                                                                                                                                              COLLECTOR USE ONLY
           •.vi theLit the use of or assistance from an assisianca device, including a brace, cane, crutch, another person
           or a prosthetic device, or who cannot ambulate without a wheelchair cr-similar device.
           Red placards
                    ~    mayy be issued for any other type of disability (permanent or temporary).
           Disacled Person    License Plates may be issued only to persons with permanent disabilities.
                                                                                                                                                   •-CS.NS5 ?JT= NUMBERS) IS3UEC
  In    icccrcar.ee witn Iran secnation Cede, Chapters 502 and/crSat, application is hereby made fen
  n       (1) Red Placard    or   Q (2) Red Placards (Temporary Disaoility)
          {"} Red Placard    or   Q [2) Red Placards (Permanent Disability)
          (") clue Placard   or   Q (2) Slue Placards (Tampcrary Disacilityj             PLACARD FEE: 55.00 each                                  ZI3A3LS3 PSSSGN
                                                                                                                                                  Z!SA3L£3 PSSSGM P'^C*«p(S)  iSSL'SO
                                                                                                                                                                  P',AC*«p<5) ;S5LEQ         j
          (1/ 3iue Placard   or   Q (2) BluePlacards (PermanentDisability)                                                                    ICrcfe One)            i 3lue \          Pel
          Disabled Person License Plate                                                 LICENSE PLATE FEE: .Regular Reg. Fee                  RECEIPT OF STATUTORY FEE HE.RE3Y               1
          Cisabied Person License Plate and                                                                                                   ACKNOWLEDGED                                   5
          Q Red Placard (Permanent Disability); or
          CD 3!ue Placard (PermanentDisability)
 U        Additional Set(s) cf Disabled Person License Plates forspecially equipped vehicles (see back formors information)                                 TAX CCU.EC7Crt.Ji
          Disabled PersonPersonalized License Plates (Complete Form VTR-35A inaddition to this form)
 I. the undersigned, certify that I am Q disabled Q making application on behalf of a disabled person and have read
 the instructions on the reverse side of this application and fully understand the provisions ofTransportation Code, Chapters
 502 and 581.
                                                                                                                                                  _\£_Vs                         £x


           APPLICANTS NAME/INSTITU1
                                  T IGN NAME                            ;AN^SSIGNATURE/ ADMINISTprftOR'S^NA.TURE            (RIVEH'S LICENSE or I.O. or OHS NUMBER              OATS


  5°I^Z 5toAPw*Y AOfaJOF. UAiTnAr.-rV Tf-YA^ iyi6\\r-\
                                                                   APPLICANTSOR INSTITUTION'S STHEET ADDRESS, CITY, STATS. AND ZIP CODE

                                           INFORMATION REQUIRED FOR ISSUANCE OF DISABLED PERSON LICENSE PLATES
            \°iin
                YEAR MODEL
                                            TOYOTA                              lNXAE£2G,Sk:ZM3^7-/-
                                                 VEHICLE MAKE                                 VEHICLE IDENTIF!CA TK5j NUMBER                                 LICENSE PLATE NUMBE?

 2.
                YEAR MODEL                       VEHICLE MAKE                                 VEHICLE IDENTIFICATION NUMBER                                  LICENSE PLATE NUMEEP,

 I, ;he undersigned, certify that I am the owner of the above described .vehicie(s) or that the vehide(s) is / are owned by an institution that qualifies for disabiec
 person license plates. I further certify that the vehicle's) is / are regularly, operated by or for the transportation of the disabled person named in the Disability
 Statement below or operated by the qualified institution fortranspojSatan ofa disabled resident of_suqh institution.

               VEHICLE OWNER'S NAME OR tflSTIT
                                         •ISTITUTiCN   NAME                                                               fS SIGNATURE
                                                                                                                                                               t/W?jrt4
                                                                                                                                                               1I  GATE l
                                                                                DISABILITY STATEMENT                /]
  TO BE COMPLETED 3Y APHYSICIAN: LICENSED BY THE TEXAS STATE BOARD OF MEDICO/EXAMINERS, APHYSICIAN LICENSED TO PRACTIC!
   .MEDICINE IN ARKANSAS, LOUISIANA, NEW MEXICO, OR OKLAHOMA, A PHYSICIAN PRACTICING MEDICINE IN THE U.S. MILITARY ON A MILITARY
      INSTALLATION IN TEXAS, OR A PHYSICIAN PRACTICING MEDICINE IN A HOSPITAL OR OTHER HEALTH FACILITY OF THE DEPARTMENT OF
                     VETERANS AFFAIRS, OR A PODIATRIST LICENSED BY THE TEXAS STATE BOARD OF PODIATRIC MEDICAL EXAMINERS
                                                |See Back Of Application For Disability Definitions And Additional Information)
                                                ;see oacx ur Mppncauor


 i hereby certify that                                                                                     has (checkone): HTa disability defined by Transportation Code,
                                         ^_J    NAME OF DISABLED P_3flSON
 §681.001 (51(B) or (C), or Q any other disability. The person's disability is (check one): "^permanent or Q temoorary in nature.
         la->1- fa-                             __Mlla           LV.J-4V
                                                 HAMS Of(fHYSJCIAN CR PODIATR1SJ
                                                                                                                                      -__j_j_.
                                                                                                                          3R0FE5SI0NAC LICENSE NUMSER CF PHYSIC!AN OR PODIATRIST

          34(4           ^Vk-vu                JV                           4%f- U3ar4J\
 5TPEET ADDRESS                                                                                                                           STATE                                  i!P COOS

^rgudiun^fpfivswmrui Huuimm,!                                              V,«„4^.h^
 On this oate.                                                , the abov earned physician or podiatrist,
                                  GATE                                                                                          NAME CF PHYSICIAN OR PODIATRIST

 3opeared before me so that! couid witness his / her signature.

                                                                                             SIGNATURE OF NOTARY
 SEAL .

                                                                                             PRINTEO NAME OF NOTARY

       sreby certify that! am a notar/ in the State cf T,=xas. t*                                          Count/. Mv commission exoires
IMPORTANT! PHYSICIAN'S OR PODIATRIST'S SIGNATURE MUST BE NOTARIZED UNLESS ASEPARATE WRITTSN ORIGINAL PRESCRIPTION IS SueMITTEC
      \ **"\                    "" Submit both ccoies of this aoclication with acolicable fees to the Cauntv T.-ix A«Msor-Gi-)l!t»*:ror "*-*
'*..




       (T)      PR. JOSEPH S. OBneil/w.T). CA^e ME A"RED
                JUAK)PlCA? CAPX) T^AT WAS GooT> R>fc_. oMuy
                !SlX MOVJTV4S, AM"D \JOuJ I'vjE TOLD \\\M -7IAAT
                X MAP AJO AUTOMOBILE ACoDEioT \w ^ol A^t>
                X^€ Uutrr ft>^ \M YEAes mou)( s At MY MCfcaCAL, A>Jp poc-rtrtLS RE^o^DS
                AkiP kjouj I'M WAmu6 ?t>12.5c42.Gee.Y o^ ^Y i03E€
                AND "8Acl, AMD
                MY VocxoZ- 5AVS THA-r TW€ ISAcvc $o££e£-Y uiU
                T56 v/BfcY PiFBcoLT APP TVAAT VT'S MOT GvA0 ME "pAiJO
                MQMCapE AMP X AM TAv^mG VT U^TlUX cSE:T
                ;T«& $ui2_SQ^Y, 1?UT pOH'T ^?Oolu t^ATWLC
                UAPP&J MAC£l
                 SoftGtW t>0cTOE_ 5AY? tHsAt THE T^CEP^^L
                iS WOT 6O'A^Ai0TeeP vCO/o,




       u
                                                       fr.'S




(Jp   X Aaa i^eallv healtt-iy ^cepT Edu-aay
      j^mEe Amp ^cC wi'Hal: stilc v-Hj£x frfe>M nrft



      X caajmot \jocmL the ^i -rHArx i^Emtc to
      SCHOOL- "^(2^ foU_ Tl^& TAST ^ YEA^S >JCXJ


      UOlM THE ALLENJ A. VAO LAW FtJIM UAS TO
      ?AY ME ^33S(ooo Tlos ^^ooo ^o(LT6o?oe
      To U^ure Pd^-mE dj Bn^lis^I AMP S YEAizjc;
      fb£- Tl^E 57ATE 13AR-. oP TEXAS \M V26>\&&&>
      LETTERS Plus ivoTE^eST P^£v\tHE ^^3S(ooO
      Avv "TMc JUP6E W IUC DEtUPE V+oIaJ MucH tHE
      ^2_AP LMjO n^AA u;ilu ?AY ME 'Hd(Z_TH€ TZ-6ST
      OP mV UE£.




       Ht\Nh\c/\p - 2-o /y




       Doctors' KecoKDS
                                                     1401 Henderson Street • Fort Worth, TX 76102
                                                     X17-332-3664 • Fax SI7 SX2-W88

\ ililfi'YM                                                               FILED
                                                 TARRAHT COUNTY CLERK

                                                 m MS -7 PM l: 05
                                     IN THE «ARY L0UI5E GAgCl^OTJRT
                                ,-   .       .         Lr J w'ti ! i   CTCTCTVIV

                                                             COUNTY, TEXAS
                                         =        37
                                                    JTgPICTAL DfSTRiCT


THUY SUNOSKY
                                                                              C3
                                                                              -<

                                                                                                >
V.
                                                                                   \_i          0_3
                                                                                                Sr-
                                                                                             *£ fe-n
ALLEN A. RAD LAW FIRM
                                                                                                -< ,
                                                                                                o
                                                                                         O




TO THE HONORABLE COURT:


MRS. THUY SUNOSKY-lives at 5932 Broadway Avenue, Haltom
City, Texas 76117. Her Social Security number is XXX-XX-X197
and her driver's license number is XXXXX853, issued in the state
of Texas.


MRS. THUY SUNOSKY (the "plaintiff") complains of MR.
ALLEN A. RAD (the "defendant"), and for cause of action shows:

              1. SELECTION OF DISCOVERY LEVEL


The plaintiff affirmatively pleads that she seeks only monetary
T"



relief aggregating $200,000 and no more; excluding cost,
prejudgment interest, and attorney's fees under Civil Procedure
Rule 190.2.


            2. PARTIES AND SERVICE OF CITATION
                                                                                                       \
-                                     IN THE                  COURT
                                        ...     COUNTY, TEXAS
                                       ""     JUDICIAL DISTRICT

THUY SUNOSKY


V.


ALLEN A. RAD LAW FIRM



TO THE HONORABLE COURT:


MRS. THUY SUNOSKY lives at 5932 Broadway Avenue, Haltom
City, Texas 76117. Her Social Security number is XXX-XX-X197
and her driver's license number is XXXXX853, issued in the state
of Texas.


MRS. THUY SUNOSKY (the "plaintiff) complains of MR.
ALLEN A. RAD (the "defendant"), and for cause of action shows:

              1. SELECTION OF DISCOVERY LEVEL


The plaintiff affirmatively pleads that she seeks only monetary
relief aggregating $200,000 and no more, excluding cost,
prejudgment interest, and attorney's fees under Civil Procedure
Rule 190.2.


            2. PARTIES AND SERVICE OF CITATION




                                                                   /
  The plaintiff is an individual residing in Tarrant County, Texas.
  The defendant is an individual and attorney duly licensed to
  practice law in the state of Texas, residing in Dallas County,
  Texas, and may be served with process at 12900 Preston Road
  Tower, Suite 900, Dallas, Texas 75230-1325.

              3. ATTORNEY-CLIENT RELATIONSHIP

    On or about 02/29/2001, the plaintiff consulted the defendant
  in the latter's professional capacity as an attorney, at the
  defendant's office, with respect to her incident on behalf ofa car
  accident she had with another vehicle on 02/09/2001. She
  contacted the defendant through an advertisement featuring Mr.
  Vang Nguyen, a representative of the Rad Law Firm, in a
  Vietnamese newspaper. After a contract between the plaintiff and
  the defendant was signed, the plaintiff was sent to a chiropractor
  representing the Rad Law Firm. The chiropractor worked on the
  plaintiff but this resulted in the plaintiff complaining of more
  pain accompanied by a swollen knee, and as a result, the plaintiff
 ceased treatment. The plaintiff called the Rad Law Firm and
 requested to see a medical doctor, but the request was refused.
f2) The plaintiff sought out another attorney to take her case, but
  was told that the Rad Law Firm was the primary representative,
 and the plaintiff could not be represented by another attorney
 until the Rad Law Firm completed the case. The plaintiff made
 another request to the Rad Law Firm to see a medical doctor for
 her increasing physical pain. Again, the request was refused.
^3) The plaintiff eventually sought treatment through her personal
 physician, Dr. Lum, who sent her to an orthopedic surgeon, Dr.



                                                                       t
      *»*•

^



      Robert R. Protzman, M.D. Dr. Protzman treated the F"unurr
      through surgery.
                                                        plaintiff

     noHnfoRad
     not inform *¥**?       udn0thinS
                the her of the progress Wlth'
                                        of the*case
                                                e ?laintiffs™?  ^ddid
                                                    until May 12,2004
     SXe£tiff's           so,ninjury
     the plaintiffs personal   caUed*e    Rad^Firm-d^
                                     protection ("PIP"). in return, the^Rad
     Law Firm sent the plaintiff the PIP in the amount of $2,500
     ai* Hardison,
     Adam x?712°05/represented
                     matt°meythefrom  *** *"* court
                                   plaintiffin ^w Krm,
                                                    beforeMrajudge
     Accompanying Mr. Hardison was adoctor, Dr. Joseph H Gaines'
     M.D, who testified that the plaintiffwas not hurtloS
     doctor did not physically examine her at any time before the
    hearing mrelation to the auto accident. Not at anytime during the
    hearing was me plaintiff allowed to speak nor relate any deta! of
    the auto accident or resulting injuries. The parties then retired to
    £e judge's chamber where the Rad LawFirm representatives
    tried to persuade the plaintiff to sign apaper. This action went on
     for an estimated SOminutes, whereby the plaintiff refused to sZ
    The judge then looked at Mr. Hardison and asked him what linf'
    of work the plaintiff was in, to which he responded that she waJ a
    manicurist. The judge then turned to the plafotiff and asked her
    how long was she aresident of the United States. The plaintiff
    replied that, at that time, she had lived in this country for 30
    years, to which the judge shook his head and walked away.
l?^7
plainhff to 25' 2°05' ^ him
            accompany    HardiS°n °f the Rad
                            to ameeting      Lawwith
                                         to meet firmanasked  the
                                                         Allstate
agent, to which she did.                                            ate

7) On September 1, 2005, the Rad Law Firm sent the plaintiff a
  paper for Medicare for her to sign, which she did.
  8) On September 1,2006, the Rad Law Firm sent the plaintiff a
  check for the total of $^685,68, but she tore the check up. It was
 112       T^in^thS
 pam and swelling        Pkintiff
                  her right       be^t0 exPerienc*
                            knee associated with the intense
 automobile accident. The plaintiffsoon called the Rad Law Firm
 to inform^emthat she had received acheck from them and that
 she tore it up. The Rad Law Firm soon sent the plaintiffa
 replacement check for the same amount of $^5.68, and the
 pambff cashed it With the money the plafoSfTsought medical
 help from Dr. Jeffrey L. McGowen, M.D, and he treated her.
 9) The plaintiff is now under the care of Dr. William G. Coleman
 M.D., and not only does she continue to experience pain in her '
 knee and back as aresult of the automobile accident that she
 experienced in 2001, but her physical condition related to the
 Z\ ^ 1de^°ratinS- It is under the opinion of Dr. Coleman
 that the plaintiff requires surgery as soon as possible.
10) Ajart from the physical effects of the automobile accident the
Plainbffis generally in good health. Before the accident in 2001
the plaintiff was licensed as atailor and had plans to work in or
open atailoring business, but she desired to obtain training for a
second career. She applied at the Fort Worth Beauty Schootand
was in traming toward becoming astate-licensed manicurist
shortly before the accident. The plaintiff knows that the
automobile accident hindered her ability to further her education
and enhance her quality of life in her adopted home country
because ot the time and attention given to resolving her current
condition.                         ~                 °            l
11) It is under these conditions that the plaintiff sues the Allen A.
Rad Law Firm for $200,000 and no more.

                         4. NEGLIGENCE


The defendant violated the duty owed to the plaintiff to exercise
the ordinary care and diligence exercised by other attorneys
practicing in Texas, in the same or similar circumstances, and was
negligent in the following particulars:

1) The defendant did not refer the plaintiff to a medical doctor
when she complained of injuries related to her automobile
accident, but instead directed her to see a chiropractor.

2) The defendant hired a doctor, Dr. Joseph H. Gaines, M.D., and
he testified under oath before a judge that the plaintiff was not
physically hurt, even though the doctor had never examined the
plaintiff at any time.

3) The defendant failed to keep the plaintiff updated on her case.
There is no record on the part of the defendant of the three years
between the signing of the initial contract and the plaintiff's son
contacting the Rad Law Firm inquiring about the PIP.

4) The defendant waited for the statute of limitations to expire
whereby the plaintiff could not hire another attorney to represent
her during the time alloted.


                           5. DAMAGES


As a direct and proximate result of the defendant's negligence,



                                                                        z
• •••x**"



            the plaintiffexcercises her right to sue the Allen A. Rad Law Firm
            for a total amount of $200,000 and no more.


                                     6. SIGNATURE



                                 Date:        /       /20_

                    Signature:                         _

                   Print Name:


                                             Street
            Address:


                    City:                               State::   Zip
                                    Code:.

                       Phone No.:

                  Email:




                                                                                     r
                                                                                 i
                                    aotfa

   RECEIVER:
                {A
    OCT 2 6 2015
   COURT OF APPEALS
SECOND DISTRICT OFjpXAS
  DEBRASPISAK,CL6KX       q    ? X! {8
                fl*            Z.   vh   cA
                          c




                          n         CO




                          z
                          0
                          •A


                          7
         in
i.   '                                                   CONFIDENTIAL

                                        THE TEXAS HIP AND KNEE CENTER, L.L.P.
                                          750 Eighth Avenue Suite 400 Fort Worth, Texas 76104

         Robe t Schmidt M.D.   Ajai Cadambi, M.D.    Theodore M. Crofford, M.D.   Steven H. Weeden, M.D. Jeffrey L. McGowen, M.D.

                 SUNOSKY, THUY
                 ALLERGIES: NONE

                 May 20 2008 Ms. Sunosky is stating the pain medicines with the anti-inflammatories are not
                 helping her fery much at this time and she would like to have an injection into her right knee. Ithink
                 that is reasonable. We have reexamined the knee and she has alittle more effusion today and some
                 tenderness on both the medial and lateral joint spaces. I think it is reasonable to inject her; 4cc
                 hdocaine and 2cc triamcinolone were given and she tolerated this well. The next step would be total
                 knee arthroplasty. She understands this and has seen the American Academy of Orthopedic
                 Surgeons video on knee arthroplasty and will let us know when she would like to proceed
                 Jeffrey L. McGowen, M.D.
                 JLM/am




                 July 25, 2008 Ms. Sunosky is following up after injection into her right knee on 05/20/2008. She
                 had some relief for up to about six weeks or so and would like to discuss more permanent options at
                 this time. We have gone through total knee arthroplasty again, and she saw the American Academy
                 ot Orthopedic Surgeons video on total knee replacements at her last visit. We have reviewed that
                 again with her. Itried calling her son Alan while she was here and just left him amessage outlining
                 the procedure. He certainly can explain it further to her as I believe there is still some language
                 barrier problems. Ihave also given her written literature and Ihave offered to see her again witrTa
                 family member if possible. I am happy to schedule her for atotal knee arthroplasty in the near
                 future. We have asked her to get medical clearance in the meantime from her family physician and
                 Alan, her son has been given our number to call for further details.
                 Jeffrey L. McGowen. M.D.
                 JLM/am




                                    ""'""50 Eighth Avenue
                                             =.^,rt Worth, TX 76104
                                               ""•*17-877-3432                                                               *   -M
                                                                                                                            "W9




                 .- .'*«> =
                                           WjOT.f. W»a«sa63!«4it*"*:»3J
                                                                                                                                                                    'JliUbi!           |
\
    wa:W.,5-t«jti«Ks3-t«tw»a»aasW5e*;s»-
                                                                                                    iiciniiihauas OAUK a inui, cn
i                                                                                                           UA1.I.AS. IX7S2.JU
                                RAD LAvT^OUNT UNDER IOLTA"
                                "TRUST A,.. no.siriTb-900
                                                                                                                32 -!16'IMO
                                                                                                                                                          -J325
                                                                             .,.,*?,-"»!r^Pi»S^f?^^-,
                                                                                     '-':r?|||# :'"'-'•'%'K -
                                                                                                                                                    I •*' ":j.ot*.fifl
    I         ih«rTi.«H«...JSi«ii....^v!!KiR!!!£!^?^''Jf/!,-,fr-»- I "/                                         V                ,
                           5932 Hmailway Ave
                           11 siHoi n City, T> 7iili7-3307
                                                                                 mi
                       Full &llnnl SeflletiWit 202(108                     ^^ ^            .      ^       |, 5 2 L ill*
                                                                                                                                                                     iJBrets»^»-"*pe!Kn:ri^
                                             0
                                                                   ^^^^^.^^^^^^^«*» •                                                                                    3605 2
          nAi
             pLAW FIRM. PC /"TRUST ACl'-OUNT UNDI :R',olta-                    100G ct^ecj^: x t^a^up
                                                                                *"~                                                  H'MM-200.. I



                                                          CONF1DENT1AL


                                          THE TEXAS HIP AND KNEE CENTER, L.L.P.
                                           750 Eighth Avenue Suite 400 FortWorth, Texas 76104
       K.-.i.crt Schmidt. M.D.   Ajm Cadambi, M.D.     Theodore M. Crofford, M.D.   Steven H. Weedcn, M.D. Jeffrey L. McGowen, M.D.


                 SUNOSKY, THUY
                 ALLERGIES: NONE

                 May 20, 2008 Ms. Sunosky is stating the pain medicines with the anti-inflammatories are not
                 helping her very much at this time and she would like to have an injection into her right knee. Ithink
                  that is reasonable. We have re-examined the knee and she has a little more effusion today and some
                  tenderness on both the medial and lateral joint spaces. I think it is reasonable to inject her; 4cc
                  lidocaine and 2cc triamcinolone were given and she tolerated this well. The next step would be total
                  knee arthroplasty. She understands this and has seen the American Academy of Orthopedic
                  Surgeons video on knee arthroplasty and will let us know when she would like to proceed.
                  Jeffrey L. McGowen, M.D.
                  JLM/am




                   July 25, 2008 Ms. Sunosky is following up after injection into her right knee on 05/20/2008. She
                   had"some relief for up to about six weeks or so and would like to discuss more permanent options at
                   {his time. We have gone through total knee arthroplasty again, and she saw the American Academy
                   of Orthopedic Surgeons video on total knee replacements at her last visit. We have reviewed that
                   auain with her. I tried calling her son Alan while she was here and just left him a message outlining
                   the procedure. He certainly can explain it further to her as I believe there is still some language
                   barrier problems. Ihave also given her written literature and Ihave offered to see her again with a
                    Tamilv member if possible. I am happy to schedule her for a total knee arthroplasty in the near
                    future. We have asked her to get medical clearance in the meantime from her family physician and
                    Alan, her son has been given ournumber to call for further details.
                    Jeffrey L. McGowen, M.D.
                    .!LM/am




                     January 28, 2011           Ms. Sunosky is here today to discuss her right knee once again. 1also
                     discussed this with her son Allen over the phone to help with any language barrier that might be
                     aproblem. She is having pain in the medial joint line and pain when she ambulates and has not
                     been successful with conservative measures. We tried an injection previously and this did not
                     relieve her pain for any significant time, nor did ibuprofen.
                      EXAMINATION: Her physical examination reveals pain in the medial joint line, varus
                      alignment, mild effusion, and crepitus with motion.
                      RADIOGRAPHS:             Radiographs confirm bone-on-bone arthritic disease in the medial
                      compartment on the four views obtained in the office today.

                      iMPRESSION:
                       •.   iX' ml knee varus ostcoarthritis.
                           CONSENT TO RELEASE FORM




The Privacy Act of 1974 (PublicLaw 93-579) prohibits the governmentfrom revealing
information from personal files without the expresswritten permission ofthe personinvolved.
Disclosure of personal records to an attorney or other representative who is acting on behalfof
another person is prohibited, unless the individual to whom the record pertains has consented.


I, T~ku-cf
                                                           Date Signed



Date of Injury                                        Social Security Number Or
                                                      Health Insurance Claim Number




                                          MSP90767:RELEOF:09/09/2005
                                                                                    MEDICARE
  centersfvrMmcAEE® medicaid services I                                              Pm Aintermediary
                                                                                      Part B Carrier


January 10,2006



Kim Wong
R.ad Law Firm /#'
-4.2900 Preston Rd.. Ste. 900
 Dallas. TX 75230-1325

RJE:                        Thuy Sunosky
HIC:             -166-31-3197A
DATE OF ACCIDENT: 2/9/01

Dear Sir or Madam:


This letter follows our earlier communication in which we advised you of the applicability of the
Medicare Secondary Payer Program. Medicare has paid S3,1.71.73 to date. This amount represents the total
medical payments made to date; however, this amount will change if additional claims are paid after the date of
this letter or if we become aware of related claims paid by another Medicare contractor.

Please be advised, this is not the final interest amount. DX^Q^SEND-A CHEGK-A3^THIS4TME.,

Upon settlement, please send a copy of the signed settlement/release agreementalong with an itemizationof
attorney's fees and costs. Clearly state how much of settlement is Personal Injury Protection (PIP) and how much
is Medical Payments (Med-Pay). Reduction on settlement DOES NOT APPLY to PIP or MED-PAY.
Medicare's reimbursement will be deducted from these recoveries first.
Medicare will then calculate the final interest amount after any reduction for procurement costs in accordance
with 42 CFR 411.37 and 411.51.

If you have anyquestions regarding the current list, or if you become aware of future payments, please send your
inquiry in writing to the address listed above, or you may call our office at 903-463-0641.

We appreciate your cooperation and look forward to hearing from you.

Sincerelv.




•iracy 'Jtoncysucaje
Liability Member Service Representative

cc:      Thuv Sunoskv




                                          TrailBlazer Health Enterprises. L.L.C.
                                              P.O. Box 9020, Denison. Texas 75021
                                                     Liability Subrogation

                                                  Printed On: 1/10/2006
                                                                                              MEDICARE
                                                                                             Part A Intermediary
                                                                                                  Part B Carrier
                                                          gjBliftta cifflK
                                                                                    Letter Number: 340893
Date: 02/28/2006

RAD LAW FIRM                                                 &
12900 PRESTON RD
SUITE 900
DALLAS, TX 752301325


RE: Name: THUY T SUNOSKY
    HIC* 466313197A
     Date of Incident: 02/09/2001
     Debt Identification No.: 200524109000018
     Demand Amount: $2,893.85

Dear Sir/Madam:

We are writing to you because we recently learned that you made aliability claim relating to an
illness, injury or incident occurring on or about 02/09/2001 and obtained a recovery We have
determined that you are required to repay the Medicare program $2,893.85 for the cost of
medical care it paid relating to your liability recovery. (The term "recovery includes a
settlement, judgment, award or any other type of recovery.)
We hope that you will find answers to some of the questions you may have about this letter
below Parts I and II of this letter explain the federal law that requires you to pay Medicare
back and the way we determined the amount you are required to repay. We have provided
instructions for repaying Medicare in Part 111 of this letter. You have the right to appeal our
determination if you disagree with it, and you also have the right to request that the Medicare
program waive recovery of the amount you owe in full or in part. Instructions for requesting
waiver of recovery and appeal are provided in Part IV of this letter. Finally, Part Vof this letter
exolains the interest charges that apply if you do not repay Medicare withm sixty (60 days
 from the date of this letter and tells you about certain actions Medicare may decide to take it
 you fail to repay the amount you owe.
 I. Why am I required to repay Medicare?
 You are required to repay Medicare because Medicare paid for medical care you received
 related to your liability recovery. The Medicare Secondary Payer (MSP) law allows Medicare to
 pay for medical care received by aMedicare beneficiary who has or may have aLability dam.
 However the law also requires Medicare to recover those payments if payment of a liability
 settlement, judgment, recovery, or award has been or could be made. Congress passed the

                               TrailBlazer Health Enterprises; LLC
                          Executive Center III, 8330 LBJ Freeway, Dallas, TX 75243-121S
                                            wvm-trailblazertieaith.com
                                                                                                                                                         Date: 02/28/200ic
TrailBlazer Health Enterprises, LLC                                                                                                                                Page 2




                                                                                                                                                                    —-———-


                                                                                                                            To Date       Total       le.mbureed    Conditional
                                                                           Provider Name    Diagnosis Code   From Date
TOS                        ICN                 Line* Processing                                                                          Charges       Amount       Payment
                                                     Contractor                                                                                                      Amount


                                                                                           73300

                                                                                                             10/30/2003    10/30/2003       $20.00        $14.80        $14.80
                                                                  JPS HEALTH NETWORK       V0481
             SMI-20332302913601                 28       00400
 0
                                                                                                             07/27/2004    07/27/2004    $3,026.00       $337.19       $337.19
                                                         00400    JPS HEALTH NETWORK       V7651
 0           SMIr20421801487101                 1

                                                                                                             12/27/2001    12/27/2001      $150.50       $120.40       $120.40
                                                         00900    RICHARDSON, KENNETH W    7175
             SMI-451502011040580-000000001      27
P.
12/03/2001      $190.00        $92.74        $92.74
                                                                                           71516             12/03/2001
             SMI-451502154417600-000000001      26       00900    PROTZMAN, ROBERT R
 P

                                                                                                             12/03/2001    12/03/2001      $120.00        $26.58        $26.58
                                                         00900    PROTZMAN, ROBERT R       71516
             SMI-451502154417800-000000002      25
P.
12/03/2001      $145.00        $76,33         $76.33
                                                                                           71516             12/03/2001
                                                24       00900    PROTZMAN, ROBERT R
  P          SMI-451502154417800-000000003
                                                                                                                           12/03/2001        $8.00         $3.56          $3.56
                                                                                           71516             12/03/2001
             SMI-451502154417800-000000004      23       00900    PROTZMAN, ROBERT R
  P
                                                                                                                           09/24/2001       $34,00          $9.90         $9.90
                                                                                           7245              09/24/2001
             SMI-452201284198630-000000001       22      00900    MILLER, ALAN
     P
                                                                                                                           09/24/2001       $30.00          $7.79         $7.79
                                                                                           71946             09/24/2001
             SMI-452201284198630-000000002       21      00900    MILLER. ALAN
     P
                                                                                                                                            $67.00         $27.97        $27.97
                                                                                           7840              09/24/2001    09/24/2001
             SMI-452201288108920-000000001       20      00900    LUM, DANIEL C
     P
                                                                                                                           11/07/2001      $155.00         $62.13        $62.13
                                                                                           4556               11/07/2001
             SMI-452201324489560-000000001       19      00900    TRUONG, HOA L
     P
                                                                                                                            11/07/2001       $45.00        $16.88        $16.88
                                                                                            V762              11/07/2001
             SMI-452201324489560-000000002       18       00900   TRUONG, HOA L
     P
                                                                                                                            11/26/2001       $67.00        $27.97        $27.97
                                                                                            71946             11/26/2001
              SMI -452201346438960-000000001     17       00900   LUM. DANIEL C
     P
                                                                                                                            12/12/2001      $100.00        $61.85        $61.85
                                                                                                              12/12/2001
              SMI-452201362542810-000000001      16       00900    PROTZMAN, ROBERT R
     P
                                                                                                                            12/27/2001    $3,735.00       $513.08       $513.0B
                                                                                            7172              12/27/2001
              SMI-452202010695880-000000001      15       00900    PROTZMAN, ROBERT R
     P
                                                                                                                            05/06/2002       $67.00        $16.74         $16.74
                                                                                            311               05/06/2002
              SMI-452202134227960-000000001      14       00900    LUM, DANIEL C
      P
                                                                                                              04/23/2002    04/23/2002       $33.0C        $26.4C         $26.40'
                                                                   STRATEN, SUSAN M         V7612
              SMI-452202140485090-000000001         13    00900
P.
07/18/2002       $67.00        $16.7^         $16.74
                                                                                            311               07/18/2002
              SMI-452202217224220-000000001         12    00900    LUM, DANIEL C

         P




                                                                                                                                                                                  •^
                                                                                                                                                              Date: 02/28/200.;
TrailBlazer Health Enterprises, LLC                                                                                                                                     Page 2
                                                                                               Diagnosis Code   From Date      To Date       Total       Reimbursed Conditional
                                             Llne#      Processing            Provider Name
TOS                       ICN                                                                                                               Charges          Amount      Payment
                                                        Contractor                                                                                                       Amount
                                                                                              73300
                                                                                                                10/30/2003    10/30/2003       $20.00          $14.80       $14.80
                                                                     JPS HEALTH NETWORK       V0481
    0       SMI-20332302913601                28        00400
                                                                                                                07/27/2004    07/27/2004    $3,026.00         $337.19      $337.19
                                                        00400        JPS HEALTH NETWORK       V7651
    0       SMI-20421801487101                 1
                                                                                                                12/27/2001    12/27/2001      $150.50         $120.40      $120.40
            SM1-451502011040580-000000001     27        00900    '   RICHARDSON, KENNETH W    7175
    p
                                                                                                                              12/03/2001      $190.00          $92.74       $92.74
                                                                     PROTZMAN, ROBERT R       71516             12/03/2001
            SMI-451502154417800-000000001     26        00900
    p
                                                                                                                12/03/2001    12/03/2001      $120.00          $26.58       $26.58
                                                        00900        PROTZMAN, ROBERTR        71516
    p       SMI-451502154417800-000000002     26
                                                                                                                12/03/2001    12/03/2001      $145.00          $76.33       $76.33
                                                                     PROTZMAN, ROBERT R       71516
            SMI-451502154417800-000000003     24        00900
    p
                                                                                                                12/03/2001    12/03/2001        $8.00           $3.56        $3.56
                                                        00900        PROTZMAN, ROBERT R       71516
    p       SMI-451602154417800-000000004     23
                                                                                                                09/24/2001    09/24/2001       $34.00           $9.90        $9.90
                                                        00900        MILLER, ALAN             7245
    p       SMI-452201284198630-000000001      22
                                                                                                                              09/24/2001       $30.00           $7.79        $7.79
                                                                                              71946             09/24/2001
            SMI-452201284198630-000000002      21       00900        MILLER. ALAN
    p
                                                                                                                              09/24/2001       $67.00           $27.97      $27,97
                                                                                              7840              09/24/2001
            SMI-452201288108920 -000000001     20       00900        LUM, DANIEL C
        p
                                                                                                                              11/07/2001      $155.00           $62.13      $62.13
                                                                                              4556              11/07/2001
            SMI-452201324489560-000000001      19       00900        TRUONG, HOA L
        p
                                                                                                                               11/07/2001       $45.00          $16.88      $16.88
                                                                                               V762              11/07/2001
            SMI-452201324489560-000000002      18        00900       TRUONG.HOA L
        p
                                                                                                                               11/28/2001       $67.00          $27.97       $27.97
                                                                                               71946             11/26/2001
            SMI-452201346438960-000000001      17        00900       LUM. DANIEL C
        p
                                                                                                                               12/12/2001      $100.00          $61.85       $61.85
                                                                                               7175              12/12/2001
             SM1-4522O1362542810-O00O00OO1     16        00900       PROTZMAN, ROBERT R
        p
                                                                                               7172              12/27/2001    12/27/2001    $3,735.00   I     $513.08      $513.08
             SMI-452202010695880-000000001     15        00900        PROTZMAN, ROBERT R
        p
                                                                                                                               05/06/2002       $67.00          $16.74       $16.74
                                                                                               311               05/06/2002
             SMI-452202134227960-000000001         14    00900        LUM, DANIELC
        p
                                                                                                                               04/23/2002       $33.00          $26.40       $26.40
                                                                                               V7612             04/23/2002
             SMI-452202140485090-000000001         13    00900        STRATEN,SUSAN M
        p
                                                                                                                               07/18/2002       $67.00          $16.74       $16.74
                                                                                               311               07/18/2002
             SMI-452202217224220-000000001         12    00900        LUM, DANIEL C
•       p
                                                                                                                                                                                     ^
                                                                                                                                                    Date: 02/28/2001*
TrailBlazer Health Enterprises, LLC                                                                                                                           Page 3




                                                                                                       From Date     To Date         Total       Reimbursed Conditional
                                                                     Provider Name    Diagnosis Code
                    ICN                Line*   Processing                                                                           Charges       Amount       Payment
TOS
                                               Contractor                                                                                                      Amount


                                                                                                                    12/19/2002         $67,00        $16.74      $16.74
                                                                                     311               12/19/2002
      SMI-452203015133080-000000001     11     00900        LUM. DANIEL C
 P
                                                                                                                    06/26/2003         $47.00        $18.24      $18.24
                                                                                     73300             06/26/2003
      SMI-452203204254410-000000001     10     00900        LUM, DANIEL C
 P
                                                                                                                    08/29/2003         $67.00        $27.21       $27.21
                                                                                     73300             08/29/2003
      SMI-452203268183490-000000001      9     00900        LUM, DANIEL C
 P
                                                                                                                    10/08/2003         $82.00         $49.16      $49.16
                                                                                     V7651             10/08/2003
      SM1-452203295123740-000000001      8     00900        ZIEGLER, DANIELW
 P
                                                                                                                    12/06/2001      $1,216.00       $391.78      $391.78
                                                                                     7172              12/06/2001
      SM 1*452801355268270-000000001     7     00900        SCHULTZ, STEVEN
 P
                                                                                                                    12/27/2001      $5,854.75        $479,38     $479.38
                                                                                     8361              12/27/2001
      SMI-452802009268000-000000001      6     00900        451011
P.
06/16/2003        $245.00        $104.92     $104.92
                                                                                     73300             06/16/2003
      SMI-452803199767370-000000001      5     00900        TAYLOR, DENISE J
 P
                                                                                                                    03/10/2004          $67.00        $28.23      $28.23
                                                                                     490               03/10/2004
      SMi-452804146321680 -000000001     4     00900        LUM, DANIELC
 P
                                                                                                                    07/27/2004        $962.00        $163.66     $163.66
                                                            ZIEGLER, DANIEL W        V1272             07/27/2004
      SMI-452804222745350-000000001      3     00900
P.
07/07/2004          $47.00        $31.35      $31.35
                                                                                     V7651             07/07/2004
      SMI-452904194189130-000000001      2     00900        ZIEGLER, DANIEL W
  P
                                                                                                                                 Total Conditional Payment:     $3,171.73




                                                                                                                                                                           "->}
w
    '-tf



                                          CONSENT TO RELEASE FORM




           The Privacy Act of 1974 (Public Law 93-579) prohibits the government from revealing
           information from personal files without the express writtenpermission of the person involved.
           Disclosure of personal records to an attorney or other representative who is acting on behalf of
           another person is prohibited, unless the individual to whomthe record pertains hasconsented.


           I* ihu-M S^rxoskn                , hereby authorize the Centers for Medicare &Medicaid.
           Services (CMS), hs agents'and7or contractors to disclose, discuss, and/or release, orally orhi
           writing, information related to my injury andVor settlement to the indrvidual(s) andVor firm(s)
           listed'uStOW. . xiiis consent is-tor my current Ciairo anu is on an •ongoing basis. An additional "•
           consent to release form will not be necessary unless or untilI revokethis authorization (which
           must be in writing).

           PLEASE CHECK:



           H*)     Beneficiary's attorney                             Rad               -0\ \a)         •RM
                                                                   (name and/or firm)


           •       Other Party's attorney
                                                                   (name and/or firm)


           I I     Workers' compensation carrier/Insurer
                                                                   (name and/or firm)


           Q     . .Other. .
                    (Forexample, personal representative           (name and/or firm)
                             or spouse)



            Beneficiary's Signature         " ' /f
                                                                     a-IK- 9/^n^
                                                                            Date Sisned



                                                                       %L-Z\-llcl7 fi-
            Date of Injury                                          Social Security Number Or
                                                                   Health Insurance Claim Number




                                                        MSP9D767:RELEDr:D9/09/20D5
                                                  Rad Law Firm
ALIEN A. RAO. U.B.. U.M.. 1.0.'+                     A pROFESS[oNAL CORPORATE                                 OAUAS. IEXAS OFFICE:
„4(. R. HARO.SON.
Adam        u nen< J.O.- ln                          m«»xu
                                                     North n.-uc
                                                            Dallas B*u»
                                                                    Bank Tnu/cn
                                                                         Tower                               NOS1M
                                                                                                              PR 0Atl*S BANK TOW"
MACDALENA VlLLALOBOS. J.D.                         llQAA Dnt-r-rrtW Dnm CiiitC Q fl ft
                                                   12900 PRESTON ROAD, SUITE 9UU                             Dallas. Texas 75230-1325
WA0f a. barrow, j.d.                                 Dallas, Texas 75230-1325                       |972) „,.,„, Fax (972| 461.3537
donmo"?teller. J.D.                     TELEPHONE: (972) 661-0181     FACSIMILE: (972) 661-3537            »,»,«„, texas off.ce:
                                              E-mail Address: TheFirm@RadLawFirm.com                                 Banj. ONE Buiioing
• Also Licenseo in New York                                                                         I 600 F.. Pioneer Parkway. Sujie 335
+ ALSO LICENSED IN D.C.                                                                                   ARLINGION. TEXAS 76OT0-6562
- Board Certified Personal Injury                          MaV 26 2005                              |8l7) $43-1999 Fax (817) 543-1993
 Triai Law
                                                                                                          FORT WOIIH,   TEXAS OFFICE:

                                                                                                                     Banc One SuhOinc

                                                                                                          2001 Beach Streei, Suite 600
                                                                                                          Fi. Worn.. Texas 76103-2314

                                                                                                      17] 543-1999 Fax {817| 543-1319
               Ms. Thuy Sunosky
               5932 Broadway
               Haltom City, Texas 76117

                          Re:       Cause No. 2002-013404-1;        Sunosky vs. Razo and Allstate

               Dear Ms. Sunosky:

                          Please be advised the Court has reset this case for trial the week of July 25,2005.

                        Also, please be advised we have rescheduled the arbitration for July 19,2005, at 1:30
                p.m. at GammonMediations. I am enclosing a map with directions to Gammon Mediations.

                          Thank you for your attention to this matter. Please do not hesitate to contact me
               should you have any questions.

                                                                    Sincerely yours,
                                                                    RAD LAW FIRM




                                                                    Kim Wong
                                                                    Litigation Manager


               /kw
                                               sr/^-c^o                                             ^>,
v. JA
 FLLEN A. RAO.lLlTB.. LL.M
f^OAW R. Hardison. J.O.-
                             J.D.                  Rad Law Firm
                                                       a   professional corporation
                                                                                                                 DALLAS. 1*5CAS OFFICE:
                                                                                                               Norik Dallas Bank 1o«I«
                                                                                                         12900 PRESTON Road. Suite 900
                                                                                                              Dallas. Texas 75230-1325
                                                                                                    (972) 661-1111 Fax (972) 661-3537
MaBia DEL Carmen MCCABE. J.D.                         North Dallas Bank Tower
                                                                                                             ARLINGTON. TEXAS OFFICE:
Rat Galvan. JR.. J.D.                               12900 preston road, suite 900                                      6 mi One Building
MaGDALENA VlLLALOBOS. J.O.                                                                          1600 E. Pioneer Parkway. Suite 335
                                                      Dallas, Texas 7S230-132S                            Arlington, Texas 76010-6562
Wade a. Barrow. J.D.                     TELEPHONE: (972) 661-1111      FACSIMILE: (972) 661-3537   (617) 543-1999 Fax |817| 543-1993
ALBERTO POSADA. J. 0.                          E-MAIL ADDRESS: THEFIRM@RadLAWFIRM.COM                     FORT WORTH. TEXAS OFFICE:
                                                                                                                       Banc One BbUO'Nu
Shawn Thompson. J.D.
                                                                                                           2001 Beach STREET. SuilE «00
of counsel.                                                                                                Ft. worim. Texas 76103-2314
donald e. teller. j.d.                                                                              IB 171 54?-1999 F». IBl'l 5 4 3-1319

• also licensed in new york
* also licensed in d.c.
- board certified personal iniury
  Trial law



                Ms. Thuy Sunosky
                5932 Broadway
                Haltom City,TX 76117

                 VIA CM/RRR: 7001 0320 0004 2121 8007

                 Re:         PIP Check for Motor Vehicle Accident on6-24-03


                 Dear Ms. Sunosky:

                             Enclosed please find check nunfeSaagg^35ffbm Allstate Insurance Company in
                 the amount of$2,500.00 for your PIP claim forSie^ove-mentioned accident. The back ofthe
                 check has been endorsed by the firm arid requires your signature on the back as well for you to
                 deposit or cash.
                             Thank you for choosing RAD LAW FIRM to assist you in this matter. We welcome     »T~~-^


                 your comments, questions regarding handling ofyour case. Please do not hesitate to contact us
                 should you need our services in the future. We, the attorneys &staff at this firm, greatly
                 appreciate your recommendations of this firm to others. Should you have any questions or
                 need further assistance, please do not hesitate to contact me at the number listed above.

                                                                     Yours Truly,
                                                                     RAD LAW FIRM

                                                                        j$7vn Ywv^
                                                                     AnnTran
                                                                     Legal Assistant to
                                                                      Attorney Adam R. Hardison
                                                                      (972)331-5047
                  ARH/at




                                                                                                                                           6
              THUY NGUYEN. SUNOSKY'                                                                                                                POLICY NUMBER
                                                                                                                                                                               eC
                                                                                                                                                                               £7 CLAIM NUMBER
                                                                                                                                                          °^ /. -nft",AiA'-> ) SOUTHWEST
                                                                                                                                                                                                         ~   \
  INSURED                                                                                                                                    5164-93658- * «4i£7 ° J ° 2° ' ^ ^TA CENTER,
                                                                                                                                                                               -7?7^ia»u......jkl,^.-^           ;CLAIM
                                                                                                                                                                                                                  CLAIM CHECK
                                                                                                                                                                                                                        CHECK
  CLAIMANT                                                                                                                                                                         OESKLOC EMPLOYEE 1.0
              b L A1 ft I- 0 R Pfc. K&UNftL • 1 NJ UK.Y " "                                                fipqUnqg                                     .:• SSN/TIN                                               ACCOUNT..
                                                                                                                                             75-2530225-                           RSK           IP4B
              \>n01i:.(inun 13eni"h.a:i&,. ak:ts:rng
                                                                                                                                             Bank o! America, N.A. ... . .••       Bank of America
                                                                                                                                                                                                                     64-1276
                                                                                                                                             Ailqnla.Dekalti County. Georgia       j^j5iDrafli£onD£Oion-
                                                                                                                                                                                                                      611
     "'•;. TUG"••TMOy^Nlf Fg^l^HiJ^ftRlD                                                                      ffifes*****                    •'$*#** 2.500. 00
                                                                                                                                                        DATE ISSUED^
*" P*V" " .       .". «   :        •""- - * -L» ,-ifv-" W"L jf. i „ LumromuBW.
                                                                    INVOICENUMBER' "!• :;1 •.PftftftMCQ-- I IRS I PAYgfcT
                                                                                                        0742 S           i'6 """Si:   ..-1    OS:         07=         KM                                     J*Q:iito C
            Allstate IS
              . y • You're In good hands, r
                                                              £•,   Ne*ADAHE8«*NT8:PAyA9iJ!irDESII^AtaM«0»!AMEniCA.'(«VADAHX
                                                                                                                                      ALLSTATE INSURANCE COMPANY OR ONE OF113AFHUMES
              THUY NGUtSi^'ijLJNOSKY                                                                                                                  COMPANY NAME                                                     btcu^rifj'L'**
• TOTHE^AWSM^^t^Wr-F^Mr                                                                                                                                                                                          ©     DMHonUA
  T™ 'n&R^vtwfiwev-                                                                                                     ALLSTtfTR RRORBRTY AM)
                                                                                                                       ^^SUAIiTY'^iNSLi RANGE7 CO HPANY                                              •
                                                                                                                                                                                  AUTHPRIZED SIGNATURES
                                                  yQ'D g^OT ggf?f^Jffj^gJiiJiigg^JJ^PP^- SIXTY-FIVE DAYS OF THE DATE OFjSgjJE^
                                         (•USqflfl&BSii- i:0£iil2?flfl'S                                         321 ^RU 07E.R«"
         Stephen L. Brotherton, MJ>          '   /                       /      DfS#Ft«»16S7
         DPS*C0067039
                                                 '                      '        pfA0BM1523U2
                                                                                 I* A 0 BM1523U2
* IT
         DEA#AB2130S7*                                                        B-^VuxiAM a Coleman, M.D.
                                                                                DPS * M0061416
         Steven J. Meyers, MJ>.
           DPS # 40110956
                                           ^ONE&JOIKTCLINIC                     DEA # BC0293465
                                            Til** MMttll «»••   P««T ••«»»•   a William H-Mitchell, MJX
           DEA # BM63080S8
           MaRKW.WyiJE,MJ).                                                      DPS it K0010707
                                                                                DEA#AM2212481
           DPS # 30129234               1651 W. ROSEDALE, SUITE 200           O James Brezina, MJ>.
           DEA#BW76t9731                 FORTWORTH, TEXAS 76104
                                                                                 DPS # N0159654
           Donald Dolce, MJX                     817-335-4316
                                                                                 DEA # FB0956358
           DPS # 10198591
                                                                              Q William Lowe, MJ>.
                                  fti?y JvJ/?_CL£k^
           DEA # FD4374485
                                                                                 DPS #30095188
                                                                                 DEA0BL1O78129
       For

       D.0.B..

       Address.
                                                                              Date     34nLf
       a
             REFT.UP-OCT-
             12 3 4 TOMES
        P.R.N.O NON-REP O



                                                      iL^j^i                                          M.D-


             ~~RECEIVED
                    OCT 2 6 2015
                  COURT OF APPEALS
             SECOND DISTRICT OF TEXAS
                 DEBRASPISAK. CLERK
                           0i»'."
                            .00
Suncteky Thuy T
texas health care, p.llc
•imimmtrAtit'&l

Birth: 12/10/1941   h
Desc: RT KNEE, AP/OLV         •H.
LOW^EXM
Exam Date: 7/9/2015
 lyng&ky Thuy T
TEXAS HEALTH CARE, P.
Birth: 12/10/1941
Desc: RT KNEE, LATERAt /
LOWJEXM
Exam Date: 7/9/2015




                      OLE
      "^•.wsrs"'.'^' """"»" vr*': ~r:v:-   v:-r%                                                   William G. Coleman MD
                                                  TEXAS HEALTH CARE, P.L.L.C.
                                                   1651 West Rosedale Suite 200
                                                    Fort Worth, TX 76104-7437
                                              Phone: (817)335-4316 Fax: (817)338-0342

ent.
                          Thuy Sunosky
e of Birth:               12/10/1941
                          03/17/2014 10:30 AM
,t Type:                  Office Visit


; 72 year
            old female presents for Follow Up of right knee.
story of Present Illness:
Follow Up of right knee                                            h bout ayear ag0 and she was going to get aknee   some




hritis and degenerative disc disease.



jst Medical History:
jviewed, no change.


Jlergies:
eviewed. no changes.

:amily History:
Reviewed, no changes.

Social History:
Tobacco use reviewed.
Reviewed, no changes.




VITAL SIGNS

HEIGHT
                            in
                                         cm        Last Measured        Height Position
 Time           ft
                            10.00        147.32     09/22/2011
 11:24 AM       4.0
                                                                                                      BSAm2
 WEIGHT/BSA/BMI                                                               °       "jsky Thuy T                                     0..34;
       .AS HEALTH CARE. P.L.L.C.
   .D: 46631319|      >\.,*m

 iirth: 12/10/194l|
Desc: RT KNEE,!,           lIiIf;;LOW EXlVCi
Exam Date: 1/1TlM
                               i'-fr!




DOVI                                           W ?43? I -u??.
                                                    Wiliiam G. Coleman MD
                                                   TEXAS HEALTH CARE, P.L.L.C.
                                                    1651 West Rosedale Suite 200
                                                         Fort Worth, TX 76104-7437
                                               Phone: (817)335-4316 Fax: (817)338-0342

  Patient:                    Thuy Sunosky
 Date of Birth:               12/10/1941
 Date:                        03/27/2014 3:30 PM
 Visit Type:                  Office Visit
 H:5"orian:                   self



 This 72 yearold female presents for Back pain.

 History of Present Illness:
 1. Back pain
 Patient f/u for her lower back. She is here with her MRI.

 MRI does show probably the most significant disc with acentral to the right side protrusion at 4-!


 Past Medical History:
 Reviewed, no change.


Allergies:
 Ingredient            Reaction           Medication Name    Comment
 NO KNOWN
 ALLERGIES
Reviewed, no changes.

 Family History:
Reviewed, no changes.

Social History:
Reviewed, no changes.



VITAL SIGNS

HEIGHT
Time          ft         in
                                     cm        Last Measured       Height Position
2:51 PM       4.0        10.00       147.32    09/22/2011

WEIGHT/BSA/BMI
Time          lb         oz          kg        Context                   %           BMI kg/m2        BSAm2
2:51 PM       103.00                 46.720                                          21.53

BLOOD PRESSURE
Sunosky, Thuy T. 000000240362 12/10/1941 03/27/2014 03:30 PM Page: 1/2
                         From Envision Radiology 1.888.831.2485 Mon Mar 24 11:52:02 2014 MST Page 1 of 2

              PATIENT NAME:
             BIRTH DATE:
                                       SUNOSKY, THUY
                                       12/10/1941
                                                                                       Q ENVISION IMAGING
             MPW:                      PEN1634
             DATE OF EXAM:             3/21/2014


             REFERRED BY:              William Coleman, MD
                                       1651 West Rosedale, Ste 200
                                       Fort Worth, TX 76104

             EXAM: MR LUMBAR SPINE
                                               {
             HISTORY: MVA 2001. Lower back pain.

            TECHNIQUE: MR examination of the lumbar spine was performed using sagittal and axial images
            without contrast administration.


            Comparison: None


            FINDINGS: Rve lumbar vertebrae are assumed to be present for the purposes of this examination,
            but if intervention is planned plain film con-elation is recommended regarding the appropriate levels.

            There is a mild curvature of the lumbar spine with convexity tothe right.

            At the T12-L1 level degenerative disk desiccation is present without loss of height of the
            intervertebral diskspace. Mild posterior spondylosis is present.

            At the L1-2 level degenerative disk desiccation is present with loss of height of the intervertebral
            disk space. Signal changes adjacent to the endplates are compatible with degenerative disk
            disease, with subchondral edema suggesting this may be a pain generator. There is moderate
            posterior spondylosis and old in disk with mild effacement of anterior thecal sac.

            At the L2-3 level degenerative disk desiccation is present with mild loss of height of the
            intervertebral disk space. Signal changes adjacent to the endplates are compatible with
           degenerative disk disease. Posterolateral spondylosis is present with associated disk protrusion.

           At the L3-4 level degenerative disk desiccation is present without loss of height of the intervertebral
           disk space. There is moderate posterior disk protrusion which appears broad base with mild
           effacement and two thecal sac.


           At the L4-5 level degenerative disk desiccation is present with mild loss of height of the
           Page 1 of 2           815 Pennsylvania Ave. , FortWorth, TX 76104- Phone;8173210300 - Fax: 8173210399




Name: Sunosky, Thuy                                            DOB: 12/10/1941                                       Date:
                                                  Insight Diagnostic Center Fort Worth
                                                                                       1199 8th Ave
                                                                             Fort Worth, TX 76104
                                                           Phone: 817-335-9729 Fax: 888-854-1510

To:    Joseph G Carter, MD                      Name: Thuy Sunosky
        2919 Markum Dr                         CDI MRN: 97535847 Referring MRN:
        Fort Worth, TX 76117                    Phone: -
                                                DOB: 12/10/1941     Gender: Female
        Phone: 817-831-0321                     Exam Date: 01/31/2014
       Fax: 817-831-3211                        Referring Phys.: Joseph G Carter, MD


EXAM:      X-RAY LUMBAR SPINE 4+ VIEWS


CLINICAL HISTORY: Back pain.

FINDINGS: 5 views of the lumbar spine are provided. There is normal alignment of
the lumbar vertebra. There is mild disc space narrowing and spondylosis at Ll-2. The
disc spaces are otherwise maintained. There is no evidence of a compression fracture
or bone destruction. The pedicles are intact. There is no spondylolysis or
spondylolisthesis. There is mild facet joint osteoarthritis at L5-S1. The bones are
diffusely osteopenic.

IMPRESSION:
1. DEGENERATIVE CHANGES IN THE LUMBAR SPINE AS DESCRIBED.

2.    DIFFUSE OSTEOPENIA.

TA/pp
Interpreting Physician                                                  ~~




Terri Allen, M.D.
Electronically Signed: 1/31/14   2:43pm




Printed: 3/12/2014 12:28 pm               DIAGNOSTIC REPORT                               Page 1 of 1
                         From Envision Radiology 1.888.831.2485 Mon Mar 24 11:52:02 2014 MST Page 2 of 2

             PATIENT NAME:             SUNOSKY, THUY                                   S) ENVISION IMAGING
             BIRTH DATE:               12/10/1941                                      !^
             MPI#:                     PEN1634
             DATE OF EXAM:             3/21/2014


             intervertebral disk space. There is a broad-based posterior disk protrusion extending 5-mm from the
            posterior vertebral margin and 17-mm from medial to lateral'with moderate effacement of the
            anterior thecal sac. The AP diameter of the sac measures 10 mm. Posterolateral spondylosis is
            present.


            At the L5-S1 level there is degenerative disk desiccation without loss of height of the intervertebral
            disk space. There is a moderate broad-based central posterior disk protrusion extending
            approximately 3mm from the posterior vertebral margin. Moderate facet arthropathy is present in
            the left with mild facet arthropathy on the right. There is mild encroachment left neural foramen.

            The vertebral alignment appears normal. No fracture or compression is seen. The conus medullaris
            lies in normal position. No other significant finding isseen.

            IMPRESSION:
            Large broad-based central posterior disk protrusion at L4-5.

            There is mild encroachment on the left L5-S1 neuraiforamen.

           Subchondral edema associated with degenerative disk disease at L1 -2 suggests this may be apain
           generator.


           Moderate multilevel degenerative changes of the lumbar spine otherwise as discussed above.

           Finalized BY: 79 UJENSEN, RICHARD MD 03/24/2014 12:4457

           Report Ends




           Richard Jensen,
          This document was electronically signed by Richard Jensen, on 3/24/2014


          Pa9® 2of *            815 Pennsylvania Ave. .Fori Worth. TX 76104 -Phone: 8173210300 •Fax: 8173210399




Name: Sunosky, Thuy                                            DOB: 12/10/1941                                       Date:
Summary View for Sunosky, Thuy T '                                                      .-" .4•          Page 1 of 2



Patient: Sunosky, Thuy T
                                 ^ It/JO £fjTL                           /
                                                                                                  Progress Notes

                                                                                    provider: Joseph GCarter, MD
Account Number: 118741
DOB: 12/10/1941       Age: 73 Y Sex: Female                                                       Date: 06/25/2015
Phone: 832-423-1344
Address: 5932 Broadway Ave, F«4»J«(e^|tffk/jftl7


Subjective:                         OCT 26 2015
 Chief Complaints:                COURT OF APPEALS
   1. on labs results and Rt^^^caH^yg^^g
 HPI:                            DEBRASPISAK, CLERK
   Constitutional:
        Patient presents to clinic for FU and review of her recent labs. She is doing well over all but still having
 problems with right kne and lower back pain. She has had this for years and was told she needs knee
 surgery but she lives alone and has no transportation so she has been hesitant. Her labs are unremarkable
 and show excellent crontol of DM and lipids.
 ROS:
  FoIIqw-Ud Review of Systems:
        General: no fever, no chills, no fatigue. Cardiology: no leg swelling, no chest pain.
 Gastroenterology: no nausea, no vomiting, no diarrhea, no abdominal pain, no constipation. GU no
 dysuria, no frequency, no incontinence. Musculoskeletal knee pain, back pain. Neurology: no
 headaches, no dizziness. Pulmonology: no shortness of.breath, no cough.

  Medical History: Osteoarthrosis, unspecified whether generalized or localized, lower leg , Nuclear
 Sclerosis , Lower back pain/Lumbago .
 Surgical History: knee surgery , hysterectomy partial .
 Family History: Father: deceasedMother: deceased 1 brother(s) , 1 sister(s) - healthy. 2 son(s) , 1
 daughter(s) - healthy.
 Social History:
   Tobacco Use: Smoking Are you a:: never smoker.
   Drug/Alcohol: Alcohol Points: 0.
 Medications: Taking Evista 60 MG Tablet 1 tablet Once a day, Taking Tramadol HCI 50 MG Tablet 1 tablet
 as needed BID, Medication List reviewed and reconciled with the patient
 Allergies: Fosamax.

Objective:
 Vitals: Wt_99^.Ht 57, BMI 21.51, Temp 98.2, HR 83, BP 100/68, RR 17, HC n/a, Oxygen sat % n/a, LMP:
 n/a
 vitals by Et.
  Examination:
   General Examination:
     GENERAL APPEARANCE: in no acute distress, pleasant, well nourished. EYES: conjunctiva clear,
 PERRLA, sclera clear, no scleral icterus. ORAL CAVITY: clear, mucosa moist, moist
 tongue. CHEST: symmetrical respiration. EXTREMITIES: no clubbing, no edema. DIABETIC FOOT
 EXAM Circulation normal. PSYCH appropriate mood and affect.

Assessment:
 Assessment:
 1. Diabetes mellitus without mention of complication, type II or unspecified type, not stated as uncontrolled
 - 250.00 (Primary)
 2. Degenerative arthritis of knee - 715.96
 3. Chronic back pain - 724.5
 4. Breast cancer screening - V76.10
  5. Special screening for malignant neoplasms, colon - V76.51



https://txtrpaapp.eclinicalweb.eom/mobiledoc/jsp/catalog/xml/printChartOptions.jsp?enco...                6/25/2015
3* »
«^_£ummary View for Sunosky, Thuy T                                          -'•«          Page 2 of2


  Plan:
   1. Degenerative arthritis of knee

   Referral To:William Cofeman    Orthopedic Surgery
            Reason:
   2. Chronic back pain

   Referral To:Ashley Classen    Pain Management
            Reason:
   3. Breast cancer screening
      Imaging: MAMMOGRAM, SCREENING
   4. Special screening for malignant neoplasms, colon
      LAB: FOBT Occult Blood. Fecal. IA

   Follow Up: 6 Months




 Provider: Joseph G Carter, MD
 Patient: Sunosky, Thuy T DOB: 12/10/1941 Date: 06/25/2015




 Electronically signed by Joseph Carter, MD on 06/25/2015 at 10:02 AM CDT
 Sign off status: Pending




https://txtrpaapp.eclinicalweb.comVmobiledoc/jsp/catalog/xml/printChartOptions.jsp?enco... 6/25/2015
        •i-'i.




± '..
       Fashion Design
      RECEIVED

       DCTf 6 20
                  Custom Fine Tailoring
     COURT OF ^HtiTTS
  SECOND DISTRICT OF TEXAS
    DEBRA-P^




                  Alterations

                   Patterns Designed
                   For Men and Women

                   Make Patterns For Sale
       « Call (817) 834-8404
          or (817) 595-1579
Inexpensive Rates For Professional
                             Services
IHP           If




  tSLWs
  .!'.:




           .to




          mi"-®
    Eashion Design
        Custom Fine Tailoring
        Alterations

        Patterns Designed
        For Men and Women

        Make Patterns For Sale
    S Call (817) 834-8404
       or (817) 595-1579
Inexpensive Rates For Professional
             Services
H-T^5fp&i5&;                                                                                  ^m^^^^^^^^^^m.
                                                                                               f%%
      1 "Ai^^^m^^^M                                                                                                                                   ^^K.^ ^
                                                                                                                                                          ^fc
    |;tvS»H:-t|.Wl!MI--\l'liv.l'-'3'jlMJ-i                                                                                                                                                                      1Ji
                                                                                              «»lM!ffil!SSW                                                                    V'iVuUWU >,l! Hi 111 s
    .HffltllfllWIItWHIfflf
    inonviv?i"n
     p;iwii\]Viii\RMIBiin
    ?ii'll?ll«l1.1'WffllJ«KBl
     .i!iin\i\n?i«flafiJf
                                                                                              «^ipflipr                                                                                           •
                                                                                                                                                                                         11 •
                                                                                                                                                                                  M '
                                                                                                                                                                              *Vf
                                                                                                                                                                            111
                                                                                        <1W                                                                                  "O'F'r
                                                                                                                                                                               4WK
    :Lip:7imil1|?|?l#;^                                                                                                                                                                                       111'
                                                                                                                                                                                                               ! I '•
                                                                                                                                                                                                              iI i i "
                                                                                                                                                                                                               MS
    • ' • h?i11?nino«»7\7«^3i?ntsif-fii7\i'}7{riifli?«iAfi?tim?iifimiwr«mw*mnnnfuauwuni                                                                 VUH!       !H7U\H?H \7WU Ul
                                                                                                                                                        a*jtn»!i'.n»."                  \l\i            IN"
              :U^h Ji|i?iK: Wl fn }-Ul1 r;; ?u AU'i: ;h nrurMV^ny! W(Ml v7?-^ U^ Ultn ;\i i^-Vj ^(?u rn?u tp
          .'* ..I'M1 ;: :->, ;." ; •• .,--, ,• . -n ••»- ,,,7-. -: =•.-•.. •ntl'li-,n iTii ii.iraivn ,-?n:-J ni 111 Hi =C P; '•' HI iff ririii CM '!• I \>.i • • • \a • i« ••                   Ji !•
T;{VTj"Vj o copyii;>'"hi', iws, i'-.yes school pubushinc. co., ii-ic , Pittsburgh, pa
t
 SENDER: COMPLETE THIS SECTION                                    COMPLETE THIS SECTION ONDELIVERY '. ". '"" -

    Complete items 1, 2, and 3. Also complete                     A. Signature
    item 4 if Restricted Delivery is desired.                                                                      • Agent
                                                                  X                                                •    Addressee
    Print your name and address on the reverse
    so that we can return the card to you.                        B. Received by (Printed Name)              C. Date of Delivery
   Attach this card to the back of the mailpiece,
    or on the front if space permits.
                                                                  D. Isdelivery address different from item 1? O Yes
 1. Article Addressed to:                                             IfYES, enter delivery address below:         • No
    ALLE'ftA.rZAOLAIM
                 FiM
 Moo PtelToNba&vz-s- nE_
              _—»
                                                                  ,3. Service Type
                                            "TyO/lJ-K nCertifiedMaIi
                                                        Certified rv                     C3 Express Man
  C / IIfZ 9/1 />                              ICilAA- 9W• Registered
                                                           Registered                    • Return Receipt
                                                                                                  F for Merchandise
                                                                      •   Insured Mail    D C.O.D.
                                                                  4. Restricted Delivery? (Extra Fee)              D Yes

 2. Article Number
    (Transfer from service label)
i PS Form 3811, February 2004                      Domestic Return Receipt                                        102595-02-M-1540 l




                                                         u:Si Postal Service™ ••                             ^'; ::
                                                        GERTIFIED MAIU RECEIPT^
                                                                                 UMMll
                                                                                                             aa

                                                                                                              O        H
                                        p-     p-
                                        Ln     «-n                    Postage

                                                                 Certified Fee
                                        r-=l   rl
                                                                                                                   Postmark
                                        n      o           Return Receipt Fee
                                        o      •      (Endorsement Required)                                           Here
                                        a      o
                                                       Restricted Delivery Fee
                                                      (Endorsement Required)
                                        o      •
          "HOC                                          Total Postage &Fees $                           _.    /               ,.   .
                                        ru     ru
                                        ru     ru

                                        ru     ru
                                        !-=* i-q
                                        a
                                        n-
                                               •
                                               p-
                                                      or PO Box Wo.

                                                                      SS^EH
             United States Postal Service                                                First-Class Mail
                                                                                         Postage & Fees Paid
                                                                                         USPS
                                                                                         Permit No. G-10


                      • Sender: Please print your name, address, and ZIP+4 In this box •

                       Tf/au SuAtCSfcy
                     SiZ&BROADWAV firlsET ~ •-
                    Hal Tom culy /
                   f£K/tS/ T-6trh




 Certified Mail Provides:
 • A mailing receipt
 • Aunique identifier for your maifpiece
 a Arecord of delivery kept by the Postal Service for two years
 Important Reminders:

 •I Certified
    SrtS u5may?NlV,            ^ C°mbined
              Mail isnot available           Wi*hofRfS,-ClaSS
                                   for any class               Mai,«mailor Prio% Mai^.
                                                    international




IMPORTANT: Save this receipt and present it when making an inquiry.
PSForm 3600, Augusl 2006 (Reverse) PSN 7530-02-000-9047            "
RECEIVED
 ^rn^^1 ranQe 'S between $500 and $200>000-5 That is, the trial court In.,
 cour^^^^Jaq376 the power t0 hear tne case if th© amount of damages
C0NpDlSTRlCT0FTEXAi>
rje@HweaSA^te^S'than $500 or if the amount of damages claimed was more than
$200,000.6

       In her petition, Sunosky stated that she was seeking to recover not more
than $50,000. The trial court had the power to hear a case involving that amount
in damages.7 But at trial, Sunosky introduced evidence that her damages were
over $200,000, and she asked the trial court to award her more than $200,000.
The trial court concluded that because Sunosky sought to recover more than
$200,000, it did not have jurisdiction over her claim.

       Sunosky's brief alleges that Rad failed to keep her updated on her case,
failed to file her case before the limitation period had passed, and kept money
that the insurance company had paid out on her claim. Nothing in her brief,
however, addresses whether the trial court had jurisdiction over her claims, which
was the sole ground on which the trial court ordered the dismissal of her claims.8
Although we are mindful of the difficulty that pro se litigants face, we may not
      5Tex. Gov't Code Ann. § 25.0003.
      6ld.

      7See id.

       8See Tex. R. App. P. 44.1; Britf.on v. Tex. Dep't of Criminal Jutfirv P*
S.W.3d 676, 682 (Tex. App.—Houston [1st Dist.] 2002,' no pet.) (affirming the trial
court's grant of a plea to the jurisdiction because the appellant failed to challenge
on appeaf all of the grounds that were included in the plea).




                                                                                        / '3
       Sunosky, acting pro se, sued Rad in statutory county court based on Allen
Rad's representation of her in a previous matter relating to a car accident. She
                                                                                  r




asserted that Rad agreed to represent her in the matter but then failed to

communicate with her about the status of her case and failed to file suit until after

the limitation period had passed. She sought damages "aggregating $50,000 or
less" excluding costs and attorney's fees.       Rad filed a general denial and
asserted the affirmative defense of limitation and that Rad was not an
appropriate party to the lawsuit.

       The case was called for trial on January 10, 2013. Sunosky appeared pro
se. Rad did not appear. Sunosky testified along with two other witnesses.
Sunosky testified that before the car accident giving rise to the claim for which
Rad was to represent her, she had earned $2,000 a month, and in the eleven
years after the accident, she could not work. At the conclusion of evidence,
Sunosky asked the court to award her $314,000 in damages—her lost wages for
eleven years plus interest.

       The trial court informed Sunosky that it was a court of limited jurisdiction,
that it could not award her more than $200,000, and that she needed to file her

claim in a district court.2 He then stated that it would "have to dismiss [her] case

       2,
           See Tex. Gov't Code Ann. § 25.0003 (West Supp. 2013) (providing that a
statutory county court has jurisdiction in civil cases in which the matter in
controversy exceeds $500 but does not exceed $200,000); § 25.2221(a) (West
2004) (stating that County Court at Law No. 3 of Tarrant County is a county court
at law).
                                                  r-   i   r   .D
        1 1-Uve M DiPFe^EKn" Doctors ut-to say"
     I MetD s^RGe^Y om my "Back a^d my i^m£&
     J45 sboM as Ttossrsce:

     J^IJ^AM.G^CdLGA/UnJ, aa.T>. r
                                           ri_^/
     -VED_AGGA-R.WAL, .M^.'.-_ B-^k..j^nxJ-/Y-
     Teegu >alleh-M-t>.           = -X— My gA.CM-Pf^r

     j"pe. Joseph 6- L^BxefR7...M,ai.7 Gjve_ME
     A HAKjpicuxp ca-K£> ptsK Pour YEA?. |OouJ.

       Jojo£_^5.(_2DiS'/ 1 £o_5_BE_T>£, Cail-tG^
     Po^l MY 'BAe^ AmX> i^toe& AtJD. TN£ LoST
     U- utt of iaj&ght. my "Back aka> tiM6S
     5TI U_ 4-Io-ET"



         ^J%
      Svc^eti ^CR)gE me, f\ Notary Public
      it^ Tf\RRft»JT COUKTTV , STATE OF TEX/VS
.3     this a-ci-i-v\ X)f\-y of 3Utoe, S-otS"

                                  $&/£> Commission Eapra
                       >P%         ^v      07-18-2017
         -..2*




 /   4




                   Mcj'oiL..                           i f



                  XHAVE. WEW..DocroK:W^^r^-~


:j




                 * kj^l H6Aes wow,                   "^
                 Mot, ok, Sttow
                                  s J- G6T P&IEJtZoQjDOQ
-' .-*-«*«•\\^




                  "i. MEvEe. SiGioeD We^. Before, i
                 EASEEP Cwecefofc. ^3,6^S16g "To ?ay
                 DR. J6ff-£6Y MeGOvAt./vj to g^E me A
                 fefJD
                 jKE OjuCD t::5EP TAE MOmEy F£oaa
                    rU S(DES jMSuRA»oG5 .


                    X . LOSE Ms< J oT3 TEA" X U^^T To
                 -32^-teoL ?aR. X KAv/E S*C((j_ to XXS\Gto
                 ClotmES AED X Lose aay 'Hostess, TAilc^
                 TOO ff.OAA CM^ ACC-vDEMT "2o o LX-JlA:l/Jt-U/-0-lk.

                   T Uu£r Ece WHOLE T(MEAA5\Y6*eS
                 Haw X -Since .tkJ^T" Aml> avY Cou12te
                 pbCUMENTT SE-ot/JS X SuE A^e. A.^XD
                 po1^_4X2o_Qr.Oao_rroo. MY CAS£ X>oco^e,MT
                 3t l20E{-OOqcYAE2. -

                 TMSBD-fo., A/mjJ ci-.i mzd s ^. y^2                           *0f*     07-18-2017
                                   •/°*v
                                                           1401 Henderson Street • Fort Worth. TX 76102
                                                           »17-332-3664 • Fax XI7 SX2-C>SKX

\ iltlflit'ih e in in ntiiH'itt. iiilitfi'iviifi in Iiff




                                                           Medial Branch Block



                               You have been scheduled for this procedure as your next diagnostic nerve

                  block. The nerves (medial branch of the dorsal ramus) which come from the

                  primary nerve root at any given spinal level, supply the joint at that level as well

                  as a portion of the muscle on either side of your neck, mid back or low back.

                               This nerve block is intended to determine whether you have pain

                   associated with the facet joints, the disks which are in between each of the spinal

                   vertebrae, or a combination of both of these areas.

                                This nerve block is purely diagnostic although some patients receive more

                   than a few hours, and sometimes a few days relief, depending on several factors.

                   This nerve block is not intended to cure your pain, rather it is only to determine

                   where the pain is coming from.




                    Procedure Date:                        w> ot ScXcMkJl
                    Time of Arrival:




                                                                                                            ^-
                              TRINITY PAIN MEDICINE ASSOCIATES, P.A.
                                                         PRE-PROCEDURE INSTRUCTIONS

Patient Name:
PI LAB WORK APPOINTMENT                                                                                      WiKJSfs
Date:                                      Time:                Location,           „______                           __

Thefollowing instructions must be followed prior to your procedure. Please keep this form for future reference.
Q 5 DAYS PRIOR TO PRE-PROCEDURE LAB WORK STOP your ASA, aspirin. Coumadin^nd/an^type otblood
thinners(Plavix, Warfarin, Effient, Xaretto.etc), anti-inflammatory medications (Naprosyn, ^6pfof0,-:'^\/^lt^ewe, Ibuprofen,
Motrin.etc), vitamins, herbs, diet pills and energy drinks. Do nottake any ofthese medication's untiiafter-your procedure unless
instructed by Dr. Classen. You are allowed to take Tylenol (over-the-counter) for pain control. Please remember that the use of
the medications and supplements listed above can affect your lab work results and may result in cancellationof your procedure.

PROCEDURE DATE:                                                          TIME:^
Thefollowing instructions must be followed priorto your procedure. Please keep this form for future reference.
—> 12 HOURS PRIOR TO YOUR PROCEDURE REMOVE ALL PAIN PATCHES.
-♦   8 HOURS PRIOR TO YOUR PROCEDURE STOP TAKING ALL PAIN MEDICATIONS, INCLUDING OVER THE COUNTER PAIN
        MEDICATION.

—•PLEASE DRINKWATER UP TO 2H0URS PRIOR TO PROCEDURE.
—• DO NOT EAT ANYTHING 6 HOURS PRIOR TO YOUR PROCEDURE, INCLUDING GUM, CANDY, OR MINTS.
-> DO NOT TAKE DIABETIC MEDICATION, INCLUDING INSULIN, AFTER MIDNIGHT BEFORE YOUR PROCEDURE.
-» HOWEVER, IFYOU TAKE MEDICATION FOR SEIZURES, BLOOD PRESSURE, HEART, OR REFLUX, TAKE THESE MEDICATIONS
        AS SOON AS YOU GET OUT OF BED WITH A SMALL CUP OF WATER.
-*• DO NOT TAKE DIURETICS, (WATER PILLS) THE MORNING OF YOUR PROCEDURE.
    IF YOU USE AN INHALER, PLEASE BRING IT WITH YOU TO YOUR PROCEDURE APPOINTMENT.
      NOTOBACCO PRODUCTS AFTER MIDNIGHT (CIGARETTES, CHEWING TOBACCO, E-CIGARETTES, SNUFF, ETC.
     I HAVE RECEIVED INSTRUCTION SHEETS CONCERNING MY NEXT PROCEDURE                                              WHICH IS A
-»IF YOU ARE FEELING ILL, HAVE A FEVER, OR ARE HAVING NO PAIN; PLEASE CALL OUR OFFICE PRIOR TO COMING IN.

 Q PROCEDURE PAY/POST PROCEDURE
©You must have someone drive you to our facility priorto your procedure and remain in the facility unless appropriate measures have been
  arranged with our staff. Aresponsible person must be able to be with youat home the day of yourprocedure.
{fs If you are undergoing a discogram, your driver mustbe present throughout the procedure. If your driver is notpresent during
   the discogram, your procedure will not be performed. You wilt notbe permitted to drive for 24 hours following the procedure.*      *
3. You mayhave increased discomfort forthefirst 48 hours post procedure. You maytake pain medications as prescribed by Dr. Classen
   for your discomfort. Please remember thatdepending on the typeof block and use for diagnostic purposes, the relief you may receive
   maybe immediate but not long lasting. It is important to remember this when the clinic performs its follow up call.
4.    Phone calls will be returned the day of inquiry. Please be patient with a returncall as we address all matters after direct patientcare is
     completed in the office at the end of the day.
5. Prescriptions are filled Monday through Thursday only. Call pharmacy 72 hours beforeyouneed your prescription.
6. Our phones are answered 24 hours a day, 7 days a week. Specific instructions foremergencies are detailed on our automated voice .
      processing system.
7.    OUR OFFICE HAS A "NO SHOW. NO MEDICATIONS" POLICY.
                FAILURE TO SHOW FOR APPOINTMENTS WILL RESULT IN A DENIAL FOR MEDICATION.
8.    THERE WILL BE A CHARGE FOR A LESS THAN 24 HOUR NOTIFICATION OF CANCELLATION OF AN APPOINTMENT OR A
      NO SHOW.




 I hereby acknowledge receipt of these instructions and understand all of the above.

PatientSignature/Representative                                                     Date/Time of All Signatures

Trinity Pain Medicine Associates Staff Member                                             WHITE COPY-OFFICE           YELLOW COPY-PATIENT

          1401 Henderson Street                 Fort Worth, TX 76102             Ph: 817-332-3664                 Fax: 817-882-9888
                                                         APPLICATION FOR. DISABLED PEPS CM IDENTIFICATION
                                                         PLACARD AND/ CF, DISABLED PERSON LICENSE PLATE


 WARMING! TRANSPORTATION CODe. §502.4". 0. PROVIDES iRAi FALSIFYING INFORMATION ON ANY REQUIRED 5 1A1EMEMT OR APPLICATION IS
                   THIRD-DEGREE FELONY.
                                                                                                                                                 THIS SLOCK FOR TAX ASSESSOR-
          Blue placards may be issued for disabilities (permanent or temporary) in which the person cannot walk                                  COLLECTOR USE ONLY
          without the use of or assistance from an assistance device, including a brace, cane, crutch, another person
          cra prosthetic device, or who cannot ambulate without a wheelchair qr-similar device.
          Hed placards may be issued for any othertypeofdisability {permanent or temporary).
          Disabled Person License Plates may be issued only to persons with permanent disabilities.                                                   L.CSNSE PLATS NUMBEfi(S) ISSUED

 !n acccraance with Transportation Code, Chapters 502and/or 581, application is hereby made ion
 Q (1) Red Placard or Q (2) RedPlacards (Temporary Disability)
 Q (i) Red Placard Qi Q (2) RedPlacards (Permanent Disability)
 Q (-•) Slue Placard or Q (2) Blue Placards (Temporary Oisacility)        PLACARD FEE: S5.00 each
                                                                                                                                                                Ecn^Vc,^
                                                                                                                                                     2SABLE0 PERSON PA&M=£(S) iSSL'ED
                                                                                                                                                 (Circle One)         (Blue v           Reel
 gj (1) Slue Placard or D (2) Blue Placards (Permanent Disability)
 Q        Disabled Person License Plate                                                 LICENSE PLATE FEE:..Regular Reg. Fee                     RECEIPT OF STATUTORY FEE HERE3Y
                                                                                                                                                 ACKNOWLEDGED
 Q        Disabled Person License Plate and
          Q Red Placard (Permanent Disability); or
          D Blue Placard (Permanent Disability)
                                                                                                                                                 ^^-xv^e^vv ,
                                                                                                                                                                TAX COUECTCftO
 Q Additional Set(s) of Disabled Person License Plates for specially equipped vehicles (see back for more imormation)
 Q Disabled Person Personalized License Plates(Complete Form VTR-3SA in addition tothisform)
                                                                                                                                                  r^CK^iNXKry^
 l, the undersigned, certify that Iam Q disabled Q making application on behalf of adisabled person and have'read
 theinstructions onthe reverse sideofthis application and fully understand the provisions of Transportation Code, Chapters
 502 and 681.                                                                                                                                                               06PLTT7




                                                                                                                                _o^a
           APPUCANTS NAME / INSTITU"I TION   NAME
                                                                                                    (ibn-s^fiNATURe             DRIVER'STjCENSEpt 1.0. orOHS NUMBER        -^ DATE

  5°i^Z
  ^ Ul^
        StoAPwAY
         r-Sr- w w -\ —
                        A^-iJOF.                             UAuttmA
                                                              u -ir:.y> 'r.-rY.
                                                                           . •' ' I . T^XA^
                                                               iDonriwrei Ofl
                                                               APPUCANTS
                                                                                        ' w ^ *-*-*
                                                                          OR INSTITOTJON'S
                                                                               INKTrrfmON-S STREET
                                                                                                       7&UH
                                                                                                        1 — ii
                                                                                            STREET AODRESS,
                                                                                                   ADDRESS. CrTY.
                                                                                                                  1   .
                                                                                                            CfTY. STATE.
                                                                                                                  S
                                                                                                                           —       —
                                                                                                                         ANO ZIPCOOE

                                              INFORMATION REQUIRED FOR ISSUANCE OF DISABLED PERSON LICENSE PLATES
             5m.YEAR MODEL                          VEHICLE MAKE                             'VEHICLE lOENTlHICATlCV NUMBER                                      LICENSE PLATE NUMHER


 2.                                                                                                                                                              UCENSE PLATE NUMBER
                                                    VEHICLE MAKE                             VEHICLE IDENTIFICATION NUMBER
                YEAR MOOEL


  1, the undersigned, certify that Iam the owner of the above described vehicle(s) or that the vehicle(s) is / are owned by an institution that qualifies for disabied
 .oerson license plates. Ifurther certify that the-vehicles) is / are regularly, operated by or for the transportation of the disabled person named in .he Disability
 Statement below or operated by the qualified institution for transpMlSHon of a disced resident of such institution.
                                                                         ^ly^t/. .     "iTEHiCLE QwftEflf'S'OR A[^t/MSTftAf&>rs SIGNATURE
                                                                                                                                                                  i/fr/zcH
                                                                                                                                                                   | / DATE l
               'EH!CLE OWNER'S NAME OR IN;STITUTION NAA/lE

                                                                                  DISABILITY STATEMENT                 ,
  TO BE COMPLETED BY APHYSICIAN: LICENSED BY THE TEXAS STATE BOARD OF MEDICO/EXAMINERS APHYSICIAN' "CENSED T^PRACTCE
  MEDICINE IN ARKANSAS, LOUISIANA, NEW MEXICO, OR OKLAHOMA, APHYSICIAN PRACTICING M^^J"™^'*^*™^™^™
     INSTALLATION IN TEXAS, OR APHYSICIAN PRACTICING MEDICINE IN AHOSPITAL OR OTHER HEALTH FACJUTY OF ™" °fPA«™EN» 0F
                     VETERANS AFFAIRS, OR APODIATRIST LICENSED BY THE TEXAS STATE BOARD OF PODIATRIC MEDICAL EXAMINERS
                                                    'See BackOf Application For Disability Definitions And Additional Information]

 I hereby certify that
                                                                                                         has (check one): t^a disability defined by Transportation Code,
                                             ~~J    NAME OF DISABLED P3fl£
 §681.001 (5)(8) or (C), or Qany other disability. The person's disability is (check one): "^permanent or Q temporary in nature.
                                                         NAME OFU>HYSiCI/»N OR PODIATRIST                                      PROFESSIONAL LICENSE NUMBER OF PHYSICIAN OR PODIATRIST
 DATE

          34(4            r-W-^A^ JV                                                Air.     Uk>r4i\                                         STATE                                    ZIP COOE
                                                                                             CITY
 STREET ADDRESS


,^tiatnre^rph^ferjhii^p»uiut>iai''E_____^--J                                 %*^^6&>-
 On this oate.                                               , the above^med physician orpodiatrist.                                 NAME OF PHYSICIAN OR PODIATRIST
                                    DATE

 appeared before me so that I could witness his/her signature.
                                                                                             SIGNATURE OF NOTARY

 SEAL .
                                                                                             PRINTED NAME OF NOTAftY       •


 ! hereby certify that! am a notary in the State cf Texas, in                 ,                          Countv. Mv commission exoires

 IMPORTANT! PHYSICIAN'S OR PODIATRIST'S SIGNATURE MUST 3E NOTARIZED UNLESS ASEPARATE WRITTEN ORIGINAL PRESCRIPTION IS SUEMITT;
      \ ^>                       •— Submit both copies ofthis application with applicable fees to the County Tax Assessor-Collector ""
      \      Vn
                            -7




          CAS£# -Zoiq-OOLfO-6^-2.
          j
(P        -DR. JoSEpM G. Otttreii/A^.T). GAv/£ ME A12£T>
          !UAUPICA? CARD TUAT WAS GooT> pop-. oKJUf
          JSIX MoVJtMS, AmP MOW I'VE TOO) |4iM THAT
          jl.HAP Ai AUTOMO"BlUe ACciDrjoT \w 'lool AtfD
          £'v£ M-u2rr f*>^ \M V6Aes MOIa), S^ -t^6 Pocto^
          i
          lj>o&5> AT MV M"6C>(CAC A>Jp Pbcrco^s £6?-"DS
          i


          W MOW I'M WAmw6 ^O^L^J^CXXX O* ^Y £*)££
          awp isac^T \w looI, AMD
          MV P   .MY pooco^ v4AS mou) Gtwexj Mt TAiM
          Me&icu^E AMP 1 AM "lAv^MG H~ uUTtuI- 6t;T
          THf£ $u(IiSe^Y, tUT po^'T \^rOotu tv^ATMLC
              MAP-pe^ APtge- SM2-66ZY l^c-iusE TH6 "SACK!
              \$u%jG&l>( Doctor 5AY? ~cHAt Tf-£ Tfcocepu^,
              ts vjot 6uA(2AMreep \ooy0.




c
(9)   :T Aaa 'V&uj* v^eal-ttiy -e^cepr f^^l/ay
      y^>E& A/op "TSAct uji^cX : Stilc rru?rr fiz^M nr€
      Of-AcciD&JT" (K) "2-OOl-


      X CA/JrJOT .|a>ORV^ "TH& -icU T^AT Ju t^E^ TO
      ;ScHocc_ ^roR. FoT2- TW& PAST ^    YS^fcS >JOU)

      JMOIaJ TH6 ALLeo A. 'PAD LAW FH*-^ V4AS to
      ^ay m6 $3l%{ooo Tlos ^,ooo Fofc.T'EoPUE
      To U^Rrre f^^-AAe i>j En£uSt-I A*-^ 5 YBAgj^
      ft*. Ti^6 STATE TSASL OP Tr3AS \M 1^i5>TgLgD
      uertvefcs ?tus \K)Te^£ST f^^ATKe $33s(ooo-
      AMP TWc J^PG6 UHLC PEofPE V+OUJ MUCV4 THE
      ^AP UHaJ fitZAA tOiLU ?AY M& '"Pttf-THrE '¥-sCSY
      OP mV UE6.




  i_) HANhlCAP =r 2-01if
       ?ouU RtfoKT
       Loot- MEDic-AL KECoR^S
       DdcToKf Records
                                              RECEIVED

                                               OCT 2 6 2015
                                              COURT OF APPEALS
                                          SfcCOND DISTRICT OF TEXAS
CASE & 7otP   T.   f*a   TO A\AkJA^-,RZ.,S OrF-tcE T_ ASVC
pog. boi4Y •poi^E r^iof, /Ag r^o -rg> couT2rr A up
AA-^-s. UA£ SAV ITS Too L6aj&                                                                                                                                                                                                                                    *       '       -

                                                                                                                                                                                                                               f




                                                                                                                                                                                                                                               •
                  •


                                       s
                                                                                                                                                                                                                                                       ,

      ... '

'.   \J>                                            •       




                                                                                                                                                                                          >•

                                       ,.




          «                                                                  •                                          •




                      -   •       •                                                                                                                                   •




                                                                                                                                                                                                                                                       —




                                                        *
                                                                                 '                  '.• .                                                                                                                              •




                                                                                                                >
                                                                 *
                                                                                            •




                                                                                                                                                                                                                       •




                                                                                                                t
                                                                                                                                                                          •
                                                                     .                                                                                            >




                                                                                                                                                                                                               •   •
                                                                                                                    •       .       •                                                 1




                                                                                                                                                                                                       1
                                                                     -       ..




                                                                         •                                                                                                                         .

                                                                                                v      . •                                           '   •                        •




                                                                                                                                                                                                                                               mr
                                                                                 . •.                   •                               •   -                .:                                '                           .




                                                                                                                                                             .




                                                                                                                                    -

                                        '   -
                                  '•                                                                                                                                                                       '




              .                                                                         .   .                                                    .




                                                                                                                                            J'
                                                                                                                    •»                                                        \




                              >                                              .                              -                   '   •




                                  .
                                                i




                                                                                                                                                                                                                                               •
    m   .jQVGfr i(J AfP&M_ Coc/l£=r "Do You -rt-H^fc:
        M-e.5;. *RAggy Tg-v -ce> H6LP cAwv^_I>g>j!
        lUv/F, TO 'PAY ME aADaj€Y_,


^       fOOu) •APPEAL £g>c/i2T 1?CFASF__tiSLJrLAl£-.-jr-.
        =5T((-,L H-^Err MVTgAGEL AMD MY feCMfcfl "Doctt^e.
        <9T\LL^   SM T- frkWfe TO £So SugiSSgY /OCKaI
        Aiq-Q T_ UAffix OS* EOQ- ScfcfQOL, Dr5(6M CLcrT^f^_jra-^._Jg;A'gT JZUaE.
        foS ••Si^U   jo_A?.£S&L._..
        Oiff T- TPM'T/066P LA\>JY£%,...^AMX>_jj£iuI
        ^QS.T^AgEy ME,^     #••"*,
                   T J? n
               *
                                                       FILED
                                                TARRAHT COUNTY CLERK

              fro^Qom^                          im AUG -7 PH h 05

                                        IN THE L^gip^li^tOURT
                                        fr^yr         COUNTY, TEXAS
                                                 dYrapinAT.nTSTRTrr


THUY SUNOSKY
                                                               CD
                                                               -<


V.